Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 1 of 30 PageID #:31454




                           EXHIBIT 43
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 2 of 30 PageID #:31455

                                                                                                      USOO830.9122B2


(12) United States Patent                                                        (10) Patent No.:                          US 8,309,122 B2
       Kao et al.                                                                (45) Date of Patent:                                *Nov. 13, 2012
(54) OXYMORPHONE CONTROLLED RELEASE                                         (58) Field of Classification Search ........................ None
       FORMULATIONS                                                              See application file for complete search history.
(75) Inventors: Huai-Hung Kao, Syosset, NY (US);                            (56)                       References Cited
                Anand R. Baichwal, Wappingers Falls,
                NY (US); Troy McCall, Smyma, GA                                                 U.S. PATENT DOCUMENTS
                (US); David Lee, Chadds Ford, PA (US)                              2,806,033.   A      9, 1957 Lewenstein et al.
                                                                                   3,393, 197   A      7, 1968 Pachter et al.
(73) Assignee: Endo Pharmaceuticals Inc., Chadds                                   3,845,770    A     11/1974 Theeuwes et al.
               Ford, PA (US)                                                       3,879,555    A      4, 1975 Pachter et al.
                                                                                   3,966,940    A      6, 1976 Pachter et al.
(*) Notice:         Subject to any disclaimer, the term of this                    3,980,766    A      9, 1976 Shaw et al.
                                                                                   4,070,494    A      1/1978 Hoffmeister et al.
                    patent is extended or adjusted under 35                        4,366,159 A         12/1982 Magruder
                    U.S.C. 154(b) by 1344 days.                                    4,457.933 A          7/1984 Gordon et al.
                                                                                   4,464,376 A          8/1984 Sunshine et al.
                    This patent is Subject to a terminal dis                       4,479,956 A         10, 1984 Sunshine et al.
                    claimer.
                                                                                                          (Continued)
(21) Appl. No.: 11/680,432                                                                FOREIGN PATENT DOCUMENTS
(22) Filed:         Feb. 28, 2007                                           CA                   2314896 A1               7, 1999
                                                                                                          (Continued)
(65)                   Prior Publication Data
       US 2007/0134328A1                    Jun. 14, 2007                                        OTHER PUBLICATIONS
                                                                            Ansel et al. Pharmaceutical dosage forms and drrug delviery systems.
              Related U.S. Application Data                                 1999, 7 edition, p. 121-122.*
(63) Continuation of application No. 10/190,192, filed on                                             (Continued)
     Jul. 3, 2002.
(60) Provisional application No. 60/303.357, filed on Jul. 6,               Primary Examiner — Lakshmi Channavaljala
     2001, provisional application No. 60/329,432, filed on                 (74) Attorney, Agent, or Firm — Mayer Brown LLP
     Oct. 15, 2001, provisional application No. 60/329,444,
     filed on Oct. 15, 2001, provisional application No.                    (57)                         ABSTRACT
     60/329,445, filed on Oct. 15, 2001.
                                                                            The invention pertains to a method of relieving pain by
(51) Int. Cl.                                                               administering a controlled release pharmaceutical tablet con
       A6 IK 9/22                      (2006.01)                            taining oxymorphone which produces a mean minimum
       A61 K9/34                       (2006.01)                            blood plasma level 12 to 24 hours after dosing, as well as the
       A61 K9/36                       (2006.01)                            tablet producing the Sustained pain relief.
(52) U.S. Cl. ........ 424/464; 424/468; 424/470; 424/479;
                                 424/481; 424/482; 424/486                                  20 Claims, 10 Drawing Sheets

                                       PK Profile for 6-OH-Oxymorphone with PID Scores
                                       2d                                                                        -


                               -
                                                                                                                 ! 0.9
                               2                                                                                      8    --a
                                       15                                                                                  S)
                                                                                                                 - O.      -...-W.

                               9.                                                                                    o6
                               s
                               wr

                               as to                f                                                            - d.s g
                                2.
                               wr
                                                f
                                                y                                                                    C-     E.
                                   2                                                                                        X
                                   E    5                                                                             3
                                                                                                                           Ct
                               .Á                                                                                    0.2 yd
                                                                                                                           G
                                                                                                                      ,
                                                                                            r is 80
                                        Ot-                 r                                                    - Oo
                                            C           2       4.                   8            O          t
                                                                     Time (Hour)
                         * Pain Intensity Difference                 6-OH-Oxymorphone Plasma Concentrations
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 3 of 30 PageID #:31456


                                                                         US 8,309.122 B2
                                                                                              Page 2

                 U.S. PATENT DOCUMENTS                                                                     6,387.394 B1       5, 2002 Baichwal et al.
    4486,436 A        12/1984 Sunshine et al.                                                              RE R               5.3%        y al
    4,558,051    A 12/1985        Sunshine et al.                                                          6.432.438   B1     8/2002    Shukla
    4,567,183.   A    1/1986      Sunshine et al.                                                          6.475,494   B2    1/2002     Kaikoetal
    4,569,937    A * 2/1986       Baker et al. ................... 514,282                                 6495.155    B1    12/2002    Tice et al.
    4,582,835    A   4, 1986      Lewis et al.                                                             6,506.730   B1     1/2003    Leeet al.
    4,587,249    A   5, 1986      Sunshine et al.                                                             ES                53      A.
    4,599,114 A        7, 1986 Atkinson                                                                     - J.                          aux et al.
    4,656, 177 A      4, 1987 Sunshine et al.                                                              33.5
                                                                                                            wa. R:             3.       S.
                                                                                                                                        alermo et al.
    4,661,492 A       4, 1987 Lewis et al.                                                                 6,696,088 B2       2/2004 Oshlack et al.
    4,711,782. A      12, 1987 Okada et al.                                                                6,716,449 B2       4/2004 Oshlack et al.
    4,777,174. A      10/1988 Sunshine et al.                                                              6,806,294 B2      10/2004 Wimmer et al.
    4,844,907 A        7/1989 Elger et al.                                                                 7.276,250 B2      10/2007 Baichwal et al.
    4,844,909 A        7/1989 Goldie et al.                                                            2001/0008.639 A1       7/2001 Oshlack et al.
    is: A                 3.         has 1                                                             2002/0010127 A1        1/2002 Oshlack et al.
    356176 A          365. Set al.                                                                     2002/0032581 A1        3/2002 Reitburg
    4,994.276 A        2f1991 Baichwal et al.                                                          38885: A1              3: athleus et al.
    5,047,248 A * 9, 1991 Calanchi et al. .............. 424/485                                       28393 A.               23S SE
                                                                                                                                   shlack et al.
    5,128,143 A        7/1992 Baichwal et al.                                                          2002/0090345 A1        7/2002 Baichwal et al.
    5,135,757    A      8, 1992   Baichwal et al.                                                      2002/0164373    Al    1 1/2002   Maloney
    5,164,193    A    1 1/1992    Okada et al.                                                         2002fO1871.92   A1    12/2002    Joshi et al.
    5,202,128.   A     4, 1993    Morella et al.                                                       2003,0004177    A1      1/2003   Kao et al.
    5,236,714    A     8/1993     Lee et al.                                                           2003/0031712    A1      2/2003   Kaiko et al.
    5,266,331 A       1 1/1993 Oshlacket al.                                                           2003/0044458 A1        3/2003 Wright, IV et al.
    353 A               (33. Ey. etal                                                                  2003.0049272 A1        3, 2003 Joshi et al.
    5,399,362 A       3/1995 Baichwal et al.                                                           58.83% A.             338. E.
                                                                                                                                  shlack et al.
    5,415,871. A       5/1995 Pankhania et al.                                                         2003/0064122 A1       4/2003 Goldberg et al.
    3:53. A           88: Nissan                                                                       2003/0065002 A1       4/2003 Caruso et al.
    5.470,584.
        W
               A      1/1995 Hendrickson et al.                                                        2003/0068276 A1
                                                                                                       2003.0068370 A1
                                                                                                                             4/2003  Hughes et al.
                                                                                                                             4, 2003 Sackler
    5,478,577. A      12/1995 Sackler et al.                                                           2003/0068371 A1       4/2003 Oshlack et al.
    5,512,297 A       4, 1996 Baichwal                                                                 2003/0068375 A1       4/2003 Wright et al.
    5,512.578 A       4, 1996 Crain et al.                                                             2003.0068392 A1        4, 2003 Sackler
    5,554,387 A        9/1996 Baichwal                                                                 2003/0069263 A1       4/2003 Breder et al.
    5,567,754. A      10/1996 Stramel                                                                  2003/0073714 A1       4/2003 Breder et al.
    5,580,578 A       12, 1996 Oshlacket al.                                                           2003/009 1635 A1       5/2003 Baichwal et al.
       .         A       1922 Richwal et al.                                                           2003/O124061 A1        7, 2003 Roberts
    5633,000 A         5, 1997 Goman etal                                                              2003/O1241.85 A1       7/2003 Oshlack et al.
      w- -                                                                                             2003/O125347 A1        7/2003 Anderson et al.
    5,639,476 A        6/1997 Oshlacket al.                                                            2003/0129230 A1        7/2003 Baichwal et al.
       E. A            232           ity         al                                                    2003/0129234 A1        7/2003 Baichwal et al.
    5,738.865
       -w
              A       4, 1998 E. al                                                                    2003/0143269 A1
                                                                                                       2003/0147975 A1
                                                                                                                              7/2003 Oshlack et al.
                                                                                                                              8, 2003 Joshi et al.
    5,858,388 A       1/1999 Grossman et al.                                                           2003. O152638 A1       8, 2003 Tice et al.
    5,891,474. A      4, 1999 Busetti et al.                                                           2003. O157167 A1       8, 2003 Kao et al.
    5,914, 131. A     6/1999 Merrill et al.                                                            2003/O157168 A1        8/2003 Breder et al.
    35 A               3.32. Site stal                                                                 2003/0158264 A1        8/2003 Radhakrishnan et al.
      3. A             3E E.                                                                           38885           A.     838. Seling et al.
                                                                                                                                          Ca
    5,958,458. A      9, 1999 Norling et al.                                                           2003/O190362 A1       10, 2003 Sackler et al.
    3.           A    88. SE, h                                                                        2007/0098792 A1        5, 2007 Kao et al.
    5965.63 A         10/1999         It al.                                                           2007/0098793 A1        5, 2007 Kao et al.
     - W-                                                                                              2007/0098794 A1        5, 2007 Kao et al.
    RE f              1992 his al                                                                      2007/0134328 A1        6, 2007 Kao et al.
    6,039,980
      W- -
              A        3, 2000 Shi et al                                                               2007/0140975 Al
                                                                                                       2008/0050431 A1
                                                                                                                              6/2007 Baichwal et al.
                                                                                                                              2/2008 Baichwal et al.
     92.2        A       38       Richal       . . . . . . . . . . . . . . . . . . . . . 424/468       2008/0085303 A1       4/2008     Baichwal et al.
    6.03.26. A         8, 2000 E. etal                                                                 2008/0085304 Al       4, 2008 Baichwal et al.
    6.139.933 A       10/2000 Oshiacketal                                                              2008/0085305 A1        4/2008 Baichwal et al.
    6.143,322 A        1/2000 Sacklefetal.                                                             2008. O1195O1 A1       5.2008 Hein et al.
    6,143.325 A        1/2000 Dennis et al.                                                            2008/026.2013 A1      10, 2008 Kao et al.
    6.16621. A        12/2000 Cainet al.                                                               2008.0318993 A1       12/2008 Ahdeh
    6,228,398 B1       5/2001 Devane et al.                                                            2008.0318994 A1       12/2008 Ahdeh
       is: R             398        lett al.                                                                       FOREIGN PATENT DOCUMENTS
    6.245,357 B1       6/2001 Edgren et al.                                                        CA                   23693O2    A1    10, 2000
    6,248,789 B1       6/2001 Weg                                                                  DE                  1517480     A1     T, 1978
    6,261,599    B1     7/2001    Oshlack et al.                                                   EP                  O 253 104   A1     1, 1988
    6,277.384    B1     8/2001    Kaiko et al.                                                     EP                     319243   A1     6, 1989
    6,294,195    B1    9/2001     Oshlack et al.                                                   EP                     360562   B2     3, 1990
    6,296,842    B1   10/2001     Jaworowicz et al.                                                EP                    44.1833   B1     9, 1993
    6,306.425    B1   10/2001     Tice et al.                                                      EP                   0636,366   A2     2/1995
    6,309.668    B1   10/2001     Bastin et al.                                                    EP                     T51766   A1     1/1997
    6,316,031    B1   1 1/2001    Oshlack et al.                                                   EP                  O 793 959   A1     9, 1997
    6,340.475    B2     1/2002    Shell et al.                                                     EP                     T42711   B1     3/1999
    6,375,957    B1    4/2002     Kaiko et al.                                                     EP                   1293.195   A1     3f2003
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 4 of 30 PageID #:31457


                                                          US 8,309.122 B2
                                                                   Page 3

EP                 1293.209    A1    3, 2003                            Sargent et al., Hydroxylated Codeine Derivatives, J. Org. Chem... vol.
JP             2003113074      A     4/2003                             23 at 1247 (Sep. 1958).
NZ                 05.05.192         7, 1999                            Weiss, Derivatives of Morphine. IV. 14-Hydroxymorphine and
WO                80,00841     A1    5, 1980                            14-Hydroxydihydromorphine, J. Med. Chem... vol. 8 at 123 (Jan.
WO                84f00488     A1    2, 1984
WO                84.00490     A1    2, 1984                            1965).
WO                85,02540     A1    6, 1985                            U.S. Appl. No. 12/426,112, Kao et al.
WO                85,02542     A1    6, 1985                            U.S. Appl. No. 1 1/766,748, Ahdieh.
WO               91/0795.0     A1    6, 1991                            U.S. Appl. No. 1 1/742,956, GerritsenvanderHoop.
WO           WO-93, 17673      A1    9, 1993                            U.S. Appl. No. 12/203,758, Ahdieh.
WO               95.20947      A1    8, 1995                            Abbott Laboratories, Package Insert for VICODINR, Mar. 2007.
WO               95.22965      A2    8, 1995                            Adams & Ahdieh, "Single- and Multiple-Dose Pharmacokinetic and
WO               96,00047      A1    1, 1996                            Dose-Proportionality Study of Oxymorphone Immediate Release
WO               96,02251      A1    2, 1996                            Tablets.” Drugs R D, vol. 6(2), pp. 91-99 (2005).
WO               96,04007      A1    5, 1996                            Adams & Ahdieh, "Single- and Multiple-Dose Pharmacokinetic and
WO               96.20927      A1    T 1996                             Dose-Proportionality Study of Oxymorphone Immediate Release
WO               97.0775O      A1    3, 1997
WO               97.16172      A1    5, 1997                            Tablets.” Amer. Pharmacists Assoc., Mar. 2004, Poster Presentation.
WO           WO-98.00143       A1    1, 1998                            Adams et al., “Oxymorphone Extended Release Does Not Affect
WO           WO-99/011 11      A1    1, 1999                            CYP2C9 or CYP3A4 Metabolic Pathways.” J. Clinical Pharmacol
WO               99.321 19     A1    7, 1999                            ogy, vol. 45, pp. 337-345 (2005).
WO               99.32120      A1    7, 1999                            Adams et al., “Oxymorphone Extended Release Does Not Affect
WO               OO/O1377      A2    1, 2000                            CYP2C9 or CYP3A4 Metabolic Pathways.” Amer. Acad. Pain Man
WO               OO 21520      A3    4/2000                             agement Mar. 2004, Poster Presentation.
WO               0033835       A1    6, 2000                            Adams et al., “A New Oral Opioid, Oxymorphone Extended Release,
WO               OO 38649      A1    T 2000                             DoesNot Affect Human Metabolic Enzymes CYP2C9 or CYP3A4.”
WO               OO61147       A1   10, 2000                            Amer. Pharmacists Assoc., Mar. 2004, Poster Presentation.
WO               01.00181      A2    1, 2001                            Adams & Ahdieh, “Pharmacokinetics and dose-proportionality of
WO               Of 12230      A1    2, 2001
WO           WO-01/08661       A2    2, 2001                            Oxymorphone extended release and its metabolites: Results of a
WO               Of 15699      A1    3, 2001                            randomized crossover study.” Pharmacotherapy, vol. 24(4), pp. 468
WO           WO-01 (32148      A1    5, 2001                            476 (2004).
WO               01,52813      A1    T 2001                             Adams & Ahdieh, “Pharmacokinetic Analyses of New Formulations
WO               01,58447      A1    8, 2001                            of Extended- and Immediate-Release Oxymorphone.” Amer. Acad.
WO               O1, 58451     A1    8, 2001                            Pain Management Mar. 2004, Poster Presentation.
WO               02/05647      A1    1, 2002                            Ahdieh et al., “Oxymorphone Extended Release Provides Safe and
WO              02/13886       A2    2, 2002                            Effective Analgesia for Cancer Patients: A Randomized, Double
WO             O2/O87558       A1   11, 2002                            Blind, Crossover Study with Oxycodone Controlled Release.” Amer.
WO             O2/O92059       A1   11, 2002                            Pharmacists Assoc., Mar. 2004, Poster Presentation.
WO             02/092060       A1   11 2002                             Ahdieh et al., “Efficacy of Oxymorphone extended release in post
WO             02/094172       A2   11/2002
WO             02/0942.54      A2   11/2002                             Surgical pain: A randomized clinical trial in knee arthroplasty.” J.
WO             O3,004O29       A1    1, 2003                            Clinical Pharmacology, vol. 44, pp. 767-776 (2004).
WO             O3,00403.0      A1    1, 2003                            Ansel H.C. et al., Pharmaceutical Dosage Forms and Drug Delivery
WO             O3,OOT8O2       A2    1, 2003                            Systems, pp. 121-122., (7th Ed.) (1999).
WO             03/013433       A2    2, 2003                            Baichwal et al., “Gamma Scintigraphy Imaging and Pharmacokinetic
WO             03/013476       A1    2, 2003                            Analysis of Extended-Release TIMERX Technology.” Amer. Physi
WO             03/013479       A1    2, 2003                            ological Soc., May 2004, Poster Presentation.
WO             O3,O13525       A1    2, 2003                            Beaver, et al., “Comparisons of the Analgesic Effects of Oral and
WO             O3,O15531       A2    2, 2003                            Intramuscular Oxymorphone and of Intramuscular Oxymorphone
WO         WO-03/O13538        A1    2, 2003                            and Morphine in Patients with Cancer.” JClinical Pharmacology, vol.
WO             O3,O26743       A2    4/2003                             17(4), pp. 186-198 (1977).
WO             03/039.561      A1    5, 2003
WO             03/072106       A2    9, 2003                            Cass et al., “The Control of Severe Pain with Oral Oxymorphone
WO           2006/094,083      A1    9, 2006                            Hydrochloride.” Current Therapeutic Research, vol. 5( 11) pp. 579
WO           2007/053698       A2    5/2007                             586 (1963).
WO           2007/078895       A2    7/2007                             Cephalon, Package Insert for ACTIO(R, 2007.
                                                                        Chiao et al., Sustained-Released Drug Delivery Systems, Chapter 94.
                   OTHER PUBLICATIONS                                   Remington, 1995.
                                                                        Cisternas et al., “Management of Chronic Pain With Long-Acting
Extended Release Oral Dosage Forms: Development, Evaluation,            Opioids May Contribute to the Stabilization of Total Healthcare
and Application of InVitro/InVivo Correlations. Sep.1997. total No.     Costs: Results of a Retrospective Claims Database
of pp. 27.*                                                             Pharmacoeconomic Study.” Amer. Soc. Health-System Pharmacists,
Hinz et al., Bioavailability of diclofenac potassium at low doses, 59   Dec. 2004, Poster Presentation.
British Journal of Clinical Pharmacology No. 1, pp. 80-84, 2005.        Cone, "General procedure for the isolation and identification of
Cone, Edward J., “General procedure for the isolation and identifi      6-O and 6-3-hydroxymetabolites of narcotic agonists and antago
cation of 6-O-and 6-3-hydroxymetabolites of narcotic agonists and       nists with a hydromorphone structure.” J. of Chromatogr., vol. 129,
antagonists with a hydromorphone structure” J. Chromatogr. vol.         pp. 355-361 (1976).
129, pp. 355-361 (1976).                                                Cone et al., "Oxymorphone metabolism and urinary excretion in
Cone, Edward J., “Oxymorphone metabolism and urinary excretion          human, rat, guinea pig, rabbit, and dog.' Drug Metabolism and Dis
in human, rat, guinea pig, rabbit, and dog Drug Metabolism and          position, vol. 11(5), pp. 446-450 (1983).
Disposition vol. 11(5), pp. 446-450 (1983).                             Dhopeshwarkar et al., “Evaluation of Xanthan Gum in the Prepara
Cass, Use of Oral Analgesic for Severe Pain, Western Medicine, p.       tion of Sustained Release Matrix Tablets.” Drug Development &
107-108, 120 (Mar. 1961).                                               Industrial Pharmacy, vol. 19(9), pp. 999-1017 (1993).
Numorphan Oral Advertisement, British Journal of Anaesthesia, vol.      Drakontides, “Drugs to Treat Pain.” Amer. J Nursing, vol. 74(3), pp.
34, No. 8 (Aug. 1962).                                                  508-513 (Mar. 1974).
News of Products and Services, Products for Dispensing:                 Eames et al., "Clinical Trial of Oxymorphone in Labour.” Brit. Med.
Numorphan oral. The Pharmaceutical Journal (Jul. 7, 1962).              J., vol. 2, pp. 353-355 (1964).
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 5 of 30 PageID #:31458


                                                          US 8,309.122 B2
                                                                   Page 4

Eddy & Lee, “The analgesic equivalence to morphine and relative         Hale et al., “Efficacy and safety of oxymorphone extended release in
side         action        liability       of         Oxymorphone       chronic low back pain: results of a randomized, double-blind, pla
(4-Hydroxydihydromorphinone).” J Pharmacology and Experimen             cebo- and active-controlled phase III study.” J Pain, vol. 6(1), pp.
tal Therapeutics, vol. 125(2), pp. 116-121 (1959).                      21-28 (2005).
Endo Pharmaceuticals, Package Insert for NUMORPHANR), Apr.              Hale et al., “Open-Label Long-Term Assessment of Tolerability,
2004.                                                                   Safety, and Effectiveness of Oxymorphone Extended Release for
Endo Pharmaceuticals, Package Insert for OPANAR (Jul. 2006).            Low Back Pain.” Amer. Acad. Pain Management, Mar. 2004, Poster
EndoPharmaceuticals, Package Insert for PERCOCET(R), Nov. 2006.         Presentation.
Endo Pharmaceuticals, Package Insert for ZYDONE(R), Jun. 2003.          Hale et al., “Tolerability and Effectiveness of Oxymorphone
Gabrail et al., "Oxymorphone Extended Release Provides Safe and         Extended Release in Opioid-Naive Patients with Chronic Pain.”
Effective Analgesia During Opioid Rotation: Results of Random           Amer. Pharmacists Assoc., Mar. 2004, Poster Presentation.
ized, Double-Blind, Crossover, Comparative Study with Oxycodone         Hale et al., “Low-Dose Titration of Oxymorphone Extended Release
Controlled Release.” Amer. Acad. Pain Management, Mar. 2004,            in Opioid-Naive Patients With Chronic Pain: Short- and Long-Term
Poster Presentation.                                                    Results.” Amer. Acad. of Physical Medicine and Rehabilitation, Oct.
Gabrail et al., “Establishing the dosage equivalency of oxymorphone     2004, Poster Presentation.
extended release and Oxycodone controlled release in patients with      Hinz et al., “Bioavailability of diclofenac potassium at low doses'.
cancer pain: A randomized controlled study.” Current Medical            British Journal of Clinical Pharmacology, vol. 59, No. 1, pp. 80-84
Research Opin... vol. 20(6), pp. 911-918 (2004).                        (2005).
Galer et al., “Safety of New Oral Formulations of the Opioid            International Search Report issued in PCT/US02/21403, mailed Oct.
Oxymorphone.” Int'l Assoc. for the Study of Pain, May 2004, Poster      31, 2002.
Presentation.                                                           International Search Reportissued in PCT/US02/21396, mailed Nov.
Gallagher et al., “Assessment of dosing frequency of Sustained-re       6, 2002.
lease opioid preparations in patients with chronic nonmalignant         International Search Reportissued in PCT/US02/21398, mailed Nov.
pain.” Pain Medicine, vol. 8(1), pp. 71-74 (2004).                      6, 2002.
Gibofsky & Barkin, "Chronic Pain of Osteoarthritis: Considerations      International Search Report issued in PCT/US02/21400, mailed Oct.
for Selecting an Extended Release Opioid Analgesic.” Amer. JThera       31, 2002.
peutics, vol. 15, pp. 241-255 (2008).                                   International Search Reportissued in PCT/US02/21354, mailed Nov.
Gimbel & Adams, "Oxymorphone Immediate Release for PostSurgi            6, 2002.
cal Pain: Translating Pharmacokinetic Drug Properties Into Clinical     Kafka et al., “Effective Titration With Oxymorphone Extended
Efficacy.” Amer. Cancer Soc. (Abstract).                                Release for Opioid-Naive Osteoarthritis Patients with Moderate to
Gimbel & Ahdieh, “The Efficacy and Safety of Oral Immediate             Severe Pain.” Amer. Acad. Pain Management, Feb. 2005 (Abstract).
Release Oxymorphone for PostSurgical Pain.” Anesth. Analg., vol.        King Pharmaceuticals, Package Insert for AVINZAR), Oct. 2006.
99, pp. 1472-1477 (2004).                                               Kivitz et al., “A 2-week, multicenter, randomized, double-blind, pla
Gimbel & Walker, "A Randomized Double-Blind Trial of Low-Dose           cebo-controlled, dose-ranging, phase III trial comparing the efficacy
Oxymorphone Immediate Release (5 mg) for Mild to Moderate Pain          of Oxymorphone extended release and placebo in adults with pain
in Ambulatory Patients.” Amer. Physiological Soc., May 2004. Poster     associated with osteoarthritis of the hip or knee.” Clinical Therapeu
Presentation.                                                           tics, vol. 28(3), pp. 352-364 (2006).
Gimbel et al., “Analgesic Efficacy of Oxymorphone Immediate             Loan et al., “Studies of drugs given before anaestehia, XVII: The
Release in PostSurgical Orthopedic Pain: Results of a Randomized,       natural and semi-synthetic opiates.” Brit. J. Anaesth., vol. 41, pp.
Double-Blind, Placebo-Controlled, Dose-Ranging Comparison with          57-63 (1969).
Oxycodone.” Amer. Pharmacists Assoc., Mar. 2004. Poster Presen          Matsumoto et al., “Oxymorphone extended-release tablets relieve
tation.                                                                 moderate to severe pain and improve physical function in
Gimbel et al., “Low-Dose Oxymorphone Immediate Release (5mg)            osteoarthritis: Results of randomized, double-blind, placebo- and
for Mild to Moderate Pain Following Arthroscopic Knee Surgery in        active-controlled phase III trial.” Pain Medicine, vol. 6(5), pp. 357
Ambulatory Patients: A Randomized Double-Blind Trial.” Amer.            366 (2005).
Acad. Nurse Practitioners, Jun.-Jul. 2004, Poster Presentation.         McIlwain, "Safety and Tolerability of Oxymorphone Extended
Gimbel et al., “Efficacy and safety of oxymorphone immediate            Release During Long-Term Treatment of Moderate to Severe Pain
release for the treatment of mild to moderate pain after ambulatory     From Osteoarthritis. ASCP, Nov. 2004, Poster Presentation.
orthopedic Surgery: results of a randomized, double-blind, placebo      McIlwain, "Safety and Effectiveness of Oxymorphone Extended
controlled trial.” Archives of Physical Medicine Rehabilitation, vol.   Release During Long-Term Treatment of Moderate to Severe Pain
86(12), pp. 2284-2289 (2005).                                           from Osteoarthritis: One-Year Results.” Amer. Oseteopathic Assoc.
Gould et al., “Retrospective and Prospective Analyses of                Nov. 2004, Poster Presentation.
Oxymorphone Extended Release for Neuropathic Pain.” Neuropathic         McIlwain et al., “Oxymorphone Extended Release Maintains Effec
Pain, Nov. 2004 (Abstract).                                             tiveness and Is Well Tolerated During Long-Term Treatment of Mod
Gould et al., “Effective Titration With Oxymorphone Extended            erate to Severe Osteoarthritis Pain.” Amer. Acad. Pain Management,
Release in Opioid-Naive Patients with Low Back Pain.” Amer. Acad.       Mar. 2004, Poster Presentation.
Pain Management, Feb. 2005 (Abstract).                                  McIlwain & Ahdieh, "Long-Term Effectiveness and Safety of a New
Gould et al., “Effective long-term management of opioid-naïve           Oral Opioid, Oxymorphone Extended Release, for Moderate to
patients with Oxymorphone extended release.” Amer. Physiologic          Severe Osteoarthritis Pain.” Amer. Pharmacists Assoc., Mar. 2004,
Soc., Mar. 2005 (Abstract).                                             Poster Presentation.
Gouldet al., "Oxymorphone extended release for effective long-term      McIlwain & Ahdieh, “Safety, Tolerability, and Effectiveness of
treatment of elderly opioid-naïve patients with moderate to severe      Oxymorphone Extended release for moderate to severe osteoarthritis
nonmalignant pain.” Amer. Physiologic Soc., Mar. 2005. (Abstract).      pain: a one-year study.” Amer. J Therapeutics, vol. 11(5), pp. 1-7
Gould & Ahdieh, "Case Studies of Opioid Treatments for                  (2004).
Neuropathic Pain.” Neuropathic Pain, Nov. 2004 (Abstract).              Ossipov & Porreca, “Challenges in the Development of Novel Treat
Hale & Drass, "Safety, Tolerability, and Effectiveness of               ment Strategies for Neuropathic Pain.” J. Amer. Society for Experi
Oxymorphone Extended Release in Opioid-Naive Patients: An               mental NeuroTherapeutics, vol. 2, pp. 650-661 (2005).
Interim Analysis.” Amer. Orthopedic Assoc. Nov. 2004, Poster Pre        Pformulate: http://www.pformulate?.com/disintegrs.html (published
sentation.                                                              on May 5, 2000).
Hale et al., “Long-Term Safety and Efficacy of Oxymorphone              Pieniaszeket al., “Oxymorphone DoesNot Affect CYP450 Enzymes
Extended Release in Opioid-Naive Patients with Chronic Pain.”           2C9 or 3A4: Positive Implications for Pain Management.” Amer.
Amer. Acad. Pain Management, Mar. 2004, Poster Presentation.            Physiological Soc., May 2004, Poster Presentation.
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 6 of 30 PageID #:31459


                                                           US 8,309.122 B2
                                                                    Page 5

Pieniaszek et al., “Oxymorphone Exhibits a Low Potential for Drug        White, “Comment: therapy Switching in patients receiving long
Interactions Through CYP450 Isozyme 3A4: In Vitro and Clinical           acting opioids.” Annals of Pharmacotherapy, vol. 38(10), pp. 1752
Studies.” Amer. Acad. Physical Medicine and Rehabilitation, Oct.         1752 (2004).
2004 (Abstract).                                                         Zeller et al., “Acute Pain Treatment.” JAMA vol. 299(1) (2008).
Plummer et al., “Influence of polarity on dose-response relationships    McConville et al., “Use of a Novel Modified TSI for the Evaluation of
of intrathecal opioids in rats.” Pain, vol. 40, pp. 339-347 (1989).      Controlled-Release Aerosol Formulatons. I”. Drug Dev Ind Phar
Prager & Rauck, "Oxymorphone Extended Release for Moderate to            macy, vol. 26, No. 11, pp. 1191-1198 (2000).
Severe Neuropathic Pain: Open-Label, Long-Term Study of Safety           Complaint, Endo Pharmaceuticals, Inc. and Penwest Pharmaceuti
and Effectiveness.” Amer. Physiological Soc., May 2004. Poster Pre       cals Inc. v. Impax Laboratories, Inc., Docket No. 1:07cv731, entered
sentation.                                                               Nov. 16, 2007.
Purdue Pharma L.P., Package Insert for MS CONTIN(R, 2007.                Answer to Complaint and Counterclaim filed by Impax Laboratories,
Rauck, "Oxymorphone Extended Release for Moderate to Severe              Inc., Docket No. 1:07cv731, Entered Dec. 20, 2007.
Neuropathic Pain.” ASCP, Nov. 2004, Poster Presentation.                 Answer to Counterclaim by Endo Pharmaceuticals Inc. and Penwest
Rhiner et al. “Long-Term Safety, Effectiveness, and Dose Stabiliza       Pharmaceuticals Co., Docket No. 1:07cv731, entered Jan. 14, 2008.
tion of Oxymorphone Extended Release in Cancer Pain.” Amer.              Complaint, Endo Pharmaceuticals, Inc. and Penwest Pharmaceuti
Acad. Nurse Practitioners, Jun. 2004, Poster Presentation.               cals, Inc. v. Impax Laboratories, Inc., Docket No. 1:08-CV-00057
Rowland & Tozer, Clinical Pharmacokinetics. Concepts and Appli           UNA filed Jan. 25, 2008.
cations, pp. 152-160,392-393 (2d ed. 1989).                              Complaint, Endo Pharmaceuticals Inc. and Penwest Pharmaceuti
Shuey et al., “Reproductive and Developmental Toxicity Studies with      cals Co. v. Actavis South Atlantic LLC, Docket No. 2:08-cv-01563
Oxymorphone: A Potent Opioid Analgesic.” Teratology Soc., Jun.           KSH-PS, United States District Court, District of New Jersey, filed
2004, Poster Presentation.                                               Mar. 28, 2008.
Slatkin et al., “Oxymorphone Maintains Effectiveness and Is Well         International Search Report for PCT/US2007/005560, Sep. 17, 2007.
Tolerated During Long-Term Treatment of Moderate to Severe Can           United States Patent and Trademark Office, Before the Board of
cer Pain.” Amer. Acad. Pain Management, Mar. 2004, Poster Presen         Appeals and Interference, "Decision on Appeal. Appeal No. 2005
tation.                                                                  0416, U.S. Appl. No. 09/970,020.” Apr. 28, 2005.
Slatkin et al., “Long-Term Effectiveness and Safety of a New Oral        Staniforth and Baichwal, "Synergistically Interacting Heterodisperse
Opioid, Oxymorphone Extended Release, for Moderate to Severe             Polysaccharides—Function in Achieving Controllable Drug Deliv
Cancer Pain.” Amer. Pharmacists Assoc., Mar. 2004, Poster Presen         ery.” American Chemical Society, pp. 327-350 (1993).
tation.                                                                  Mandema et al., “Characterization and validation of a
Slatkinet al., “Case Studies of Cancer Patients with Neuropathic Pain    pharmacokinetic model for controlled-release oxycodone.” British J
Treated with Oxymorphone.” Int'l Assoc. for the Study of Pain, May       Clinical Pharmacology, vol. 42(6), pp. 747-756 (1996).
2004, Poster Presentation.                                               Benzinger et al., “A Pharmacokinetic/Pharmacodynamic Study of
Slatkin et al., “Long-Term Treatment of Moderate to Severe Cancer        Controlled-Release Oxycodone.” J Pain and Symptom Management,
Pain: A 2-Year Study.” Amer. Physiological Soc., May 2004, Poster        vol. 13(2), pp. 75-82 (1997).
Presentation.                                                            Sathyan et al., “Pharmacokinetic profile of a 24-hour controlled
Slatkinet al., “Effectiveness, safety, and tolerability of oxymorphone   release OROS(R) formulation of hydromorphone in the presence and
extended release for moderate to severe cancer pain.” Amer. Soc.         absence of food.” BMC Clinical Pharmacology, vol. 7(2) (2007).
Clinical Oncology, Jun. 2004 (Abstract).                                 Johnson et al., “Effect of Concomitant Ingestion of Alcohol on the In
Sloan et al., “Effectiveness and safety of oral extended-release         Vivo Pharmacokinetics of KADIAN (Morphine Sulfate Extended
Oxymorphone for the treatment of cancer pain: a pilot study.” Sup        Release) Capsules.” J of Pain, vol. 9(4), pp. 330-336 (2008).
portive Care Cancer, vol. 13(1), pp. 57-65 (2005).                       Cappola, "A Better Dissolution Method for Ranitidine Tablets USP”
Swerdlow & Brown, "Numorphan: A new supplement to anaestesia.”           Pharmaceutical Development and Technology, vol. 6(1), pp. 11-17
Brit. J. Anaesth., vol. 33, pp. 126-129 (1961).                          (2001).
Tarket al., “Safety, Tolerability, and Effectiveness of Oxymorphone      De Haan & Lerk, “Studies on different dissolution models.”
Extended Release During Long-Term Treatment of Cancer Pain:              Pharmaceutisch Weekblad Scientific Edition, vol. 4, pp. 191-196
Results of a 12-month Open-Label Study.” Multi-National Assoc.           (1982).
Supportive Cancer Care, Jun. 2004, Poster Presentation.                  Karasulu & Ertan, “Different geometric shaped hydrogel theophyl
Vashi et al., “Oral and I.V. oxymorphone clinical pharmacokinetics       line tablets: statistical approach for estimating drug release.” II
compared to those of oral oxycodonepharmacokinetics.” ASHPMid            Farmaco, vol. 57, pp. 939-945 (2002).
year Clinical Meeting, vol.39, pp. P435E (2004)(abstract of meeting      United States Food and Drug Administration Alert Alcohol and Pal
presentation).                                                           ladone Interaction available at www.fda.gov/CDER/Drug infopage?
Walker et al., “A Randomized Double-Blind Trial of Low-Dose              palladone/default.htm, updated Jul. 2005.
Oxymorphone Immediate Release (5 mg) for Mild to Moderate Pain           “Don’t mix alcohol & pain killers' American Running & Fitness
in Ambulatory Patients.” Amer. Pharmacists Assoc., Mar. 2004,            Association, available at findarticles/p/articles/mi moNHFis 6
Poster Presentation.                                                     17/ai 86649661/print?tag=artBody;col1 (1999).
White et al., “Application of Propensity Scores to Claims Data:          McNicolet al., “Management of opioids side effects in cancer related
Correcting Biases in Drug-Prescribing Patterns of Long-Acting            and chronic non cancer pain: a systematic review.” J of Pain 4(5), pp.
Opioids.” Amer. Soc. Health-System Pharmacists, Dec. 2004, Poster        231-256 (2003).
Presentation.                                                            Weiss, “Derivatives of Morphine. I. 14-Hydroxydihydromorphine.” J
White et al., “Improved quality of life during long-term treatment of    American Chemical Society, 77(22), p. 5891-92 (1955).
moderate to severe pain with oxymorphone ER.” Amer. Physiologic
Soc., Mar. 2005 (Abstract).                                              * cited by examiner
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 7 of 30 PageID #:31460
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 8 of 30 PageID #:31461
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 9 of 30 PageID #:31462


U.S. Patent                                                   US 8,309,122 B2
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 10 of 30 PageID #:31463


 U.S. Patent          Nov. 13, 2012     Sheet 4 of 10          US 8,309,122 B2




                               Quoud IOULIAXO




                             uge Jeologeneo
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 11 of 30 PageID #:31464


 U.S. Patent                        Nov. 13, 2012                                 Sheet 5 of 10                                                       US 8,309,122 B2
                                                                                                                                                      CN:
                                                                                                                                                      L)




                                                                                                                                                      OO
                                                                                                                                             P        w



                                                                                                                                                      w
                                                                                                                                                      w




                                                                                                                                                      C
                                                                                                                                     .                r
                              gC
                              ve
                                    C
                                    ve
                                          (wr)
                              44    w          d

                               O)   cup    G                                                                                                          C
                               E    E     S                                                                                  9                        cy
                                    9
                              H.    H.    H.
                                                                                                                         :
                              t O 9                                                                                                                   S

                                                                                                            ()                                        &
                                                                                                                 .                                            E    L)
                                                                                                                                                              9.
                                                                                                                                                      q
                                                                                                             pp                                       R            l
                                                                                                                                                                       3.
                                                                                                                                                       O
                                                                                                       Zo                                              CN

                                                                                                  zo                                     s

                                                                                       2?o                                       %                     so
                                                                                  a                                              /
                                                                         f                                               d
                                                                                                                 M
                                                                    9.                                      &                                             N
                                                                                                                     N
                                                                                       O                                 y)
                                                                                  Af                                 A

                                                                             9.                                  e                                     do
                                                                    (22                                 y
                                                         o2                                        a.
                                          0: ... 5                      e         ) -0
                                                                                              6                                                           v
                                                                        e
                              -e- - - Y        ---se
                                                o'   S
            &    "       a quo on          T       is        -
                                                                 e - - - - ...
                                                                        as    a
                                                                                            - -         -                                        ur       o


       rt
       v
            c.       (N.
                     v
                              vV    c
                                    v-
                                           od.          co
                                                        o
                                                                   N.
                                                                   O
                                                                             co
                                                                             C
                                                                                       to
                                                                                       o
                                                                                                  vO        cC               c
                                                                                                                             o
                                                                                                                                             v.
                                                                                                                                             o
                            (uffu) uoenueouoo euoudou (xO euSeld
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 12 of 30 PageID #:31465
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 13 of 30 PageID #:31466


 U.S. Patent          Nov. 13, 2012         Sheet 7 of 10                     US 8,309,122 B2


                                                                               S




                                                                               S.

                                                            did                9.


                                                                               S


                                                                               &

                                                            bd                 N

                                                                               8
                                                                          f
                                                                      g         so
                                                                  4

                                                             t4                 SN




                           . . - (2)    d           1        a.




                     (ufu) uoleue) u03) auoudou AxO eused
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 14 of 30 PageID #:31467


 U.S. Patent                Nov. 13, 2012                   Sheet 8 of 10                 US 8,309,122 B2

                                                                                               N




                                                                                               OO
                                                                                               v




                                                                                               w
                                                                                               w



                                                                                               O
                                                                                               w

                            CC () ()               )
                            co        of    ord   co


                             E E S E                                                           9.
                             9                    9                                  I
                            H - H -                                                  t
                              . 1
                            to                                                                 S




             w
             v.
                  co
                  v.
                       c.
                       v.
                                 r.
                                 v.
                                           o.
                                           v
                                                  o.
                                                  c
                                                       oo
                                                       c
                                                            N
                                                            os
                                                                 to
                                                                 o
                                                                      n
                                                                      os
                                                                           w
                                                                           o
                                                                               (os   c.
                                                                                     o
                                                                                          v.
                                                                                          d
                        (uybu) uoleiyua2u.00 euoudou AxO-HO-9 eused
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 15 of 30 PageID #:31468


 U.S. Patent                                                   US 8,309,122 B2




                                                                         6eun61-I




                          (uybu) uojelue3u00 euSeld
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 16 of 30 PageID #:31469


 U.S. Patent          Nov. 13, 2012      Sheet 10 of 10        US 8,309,122 B2




                      (urfu) uoeujuaouoo euoudou KxO euSeld
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 17 of 30 PageID #:31470


                                                      US 8,309,122 B2
                               1.                                                                     2
     OXYMORPHONE CONTROLLED RELEASE                                     patients. Cancer 1989: 63:2275-83; Goughnour B R et al.,
              FORMULATIONS                                              Analgesic response to single and multiple doses of con
                                                                        trolled-release morphine tablets and morphine oral solution
                 RELATED APPLICATIONS                                   in cancer patients. Cancer 1989: 63:2294-97: Ferrell B. et al.,
                                                                        Effects of controlled-release morphine on quality of life for
    This application is a continuation of U.S. patent applica           cancer pain. Oncol. Nur. Forum 1989; 4:521-26.
 tion Ser. No. 10/190,192 filed Jul. 3, 2002 and claims priority          There are two factors associated with the metabolism of
 to U.S. Provisional Patent Application Ser. Nos. 60/329,445            Some drugs that may present problems for their use in con
 filed Oct. 15, 2001, 60/329,432 filed Oct. 15, 2001, 60/303,           trolled release systems. One is the ability of the drug to induce
 357 filed Jul. 6, 2001, and 60/329,444 filed Oct. 15, 2001,       10
                                                                        or inhibit enzyme synthesis, which may result in a fluctuating
 which are incorporated herein by reference to the extent per           drug blood plasma level with chronic dosing. The other is a
 mitted by law.                                                         fluctuating drug blood level due to intestinal (or other tissue)
           BACKGROUND OF THE INVENTION                                  metabolism or through a hepatic first-pass effect.
                                                                   15      Oxymorphone is metabolized principally in the liver,
    Pain is the most frequently reported symptom and it is a            resulting in an oral bioavailability of about 10%. Evidence
 common clinical problem which confronts the clinician.                 from clinical experience Suggests that the short duration of
 Many millions of people in the USA suffer from severe pain             action of immediate release oxymorphone necessitates a four
 that, according to numerous recent reports, is chronically             hour dosing schedule to maintain optimal levels of analgesia.
 undertreated or inappropriately managed. The clinical use              It would be useful to clinicians and patients alike to have
 fulness of the analgesic properties of opioids has been recog          controlled release dosage forms of oxymorphone to use to
 nized for centuries, and morphine and its derivatives have             treat pain and a method of treating pain using the dosage
 been widely employed for analgesia for decades in a variety            forms.
 of clinical pain states.
    Oxymorphone HCl (14-hydroxydihydromorphinone                   25                 SUMMARY OF THE INVENTION
 hydrochloride) is a semi-synthetic phenanthrene-derivative
 opioid agonist, widely used in the treatment of acute and                The present invention provides methods for relieving pain
 chronic pain, with analgesic efficacy comparable to other              by administering a controlled release pharmaceutical tablet
 opioid analgesics. Oxymorphone is currently marketed as an             containing oxymorphone which produces at least a predeter
 injection (1 mg/ml in 1 ml ampules; 1.5 mg/ml in 1 ml             30
                                                                        mined minimum blood plasma level for at least 12 hours after
 ampules; 1.5 mg/ml in 10 ml multiple dose vials) for intra             dosing, as well as tablets that produce the Sustained pain relief
 muscular, subcutaneous, and intravenous administration, and            over this time period.
 as 5 mg rectal Suppositories. At one time, 2 mg, 5 mg and 10
 mg oral immediate release (IR) tablet formulations of oxy                       BRIEF DESCRIPTION OF THE FIGURES
 morphone HCl were marketed. Oxymorphone HCl is                    35
 metabolized principally in the liver and undergoes conjuga               FIG. 1 is a pharmacokinetic profile for 6-hydroxy oxymor
 tion with glucuronic acid and reduction to 6-alpha- and beta           phone with PID scores.
 hydroxy epimers.                                                         FIG. 2 is a pharmacokinetic profile for oxymorphone with
    An important goal of analgesic therapy is to achieve con            PID Scores.
 tinuous relief of chronic pain. Regular administration of an      40      FIG.3 is a pharmacokinetic profile for 6-hydroxy oxymor
 analgesic is generally required to ensure that the next dose is        phone with categorical pain scores.
 given before the effects of the previous dose have worn off.              FIG. 4 is a pharmacokinetic profile for oxymorphone with
 Compliance with opioids increases as the required dosing               categorical pain scores.
 frequency decreases. Non-compliance results in Suboptimal                 FIG. 5 is a graph of the mean blood plasma concentration
 pain control and poor quality of life outcomes. (Ferrell Betal.   45   of oxymorphone versus time for clinical study 1.
 Effects of controlled-release morphine on quality of life for             FIG. 6 is a graph of the mean blood plasma concentration
 cancer pain. Oncol. Nur. Forum 1989; 4:521-26). Scheduled,             of oxymorphone versus time for clinical study 2.
 rather than “as needed administration of opioids is currently             FIG. 7 is a graph of the mean blood plasma concentration
 recommended in guidelines for their use in chronic non                 of oxymorphone versus time for clinical study 3.
 malignant pain. Unfortunately, evidence from prior clinical       50      FIG. 8 is a graph of the mean blood plasma concentration
 trials and clinical experience Suggests that the short duration        of 6-hydroxy oxymorphone versus time for clinical study 3.
 of action of immediate release oxymorphone would necessi                  FIG. 9 is a graph of the mean blood plasma concentration
 tate administration every 4-6 hours in order to maintain opti          of oxymorphone for immediate and controlled release tablets
 mal levels of analgesia in chronic pain. A controlled release          from a single dose study.
 formulation which would allow less frequent dosing of oxy         55      FIG. 10 is a graph of the mean blood plasma concentration
 morphone would be useful in pain management.                           of oxymorphone for immediate and controlled release tablets
    For instance, a controlled release formulation of morphine          from a steady state study.
 has been demonstrated to provide patients fewerinterruptions
 in sleep, reduced dependence on caregivers, improved com                   DETAILED DESCRIPTION OF THE INVENTION
 pliance, enhanced quality of life outcomes, and increased         60
 control over the management of pain. In addition, the con                The present invention provides methods for alleviating
 trolled release formulation of morphine was reported to pro            pain for 12 to 24 hours using a single dose of a pharmaceutical
 vide more constant plasma concentration and clinical effects,          composition by producing a blood plasma level of oxymor
 less frequent peak to trough fluctuations, reduced dosing              phone and/or 6-OH oxymorphone of at least a minimum
 frequency, and possibly fewer side effects. (Thirlwell MP et      65   value for at least 12 hours or more. As used herein, the terms
 al., Pharmacokinetics and clinical efficacy of oral morphine           “6-OH oxymorphone' and “6-hydroxy oxymorphone' are
 Solution and controlled-release morphine tablets in cancer             interchangeable and refer to the analog of oxymorphone hav
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 18 of 30 PageID #:31471


                                                       US 8,309,122 B2
                               3                                                                         4
 ing an alcohol (hydroxy) moiety that replaces the carboxy                reported herein for studies actually conducted are arrived at
 moiety found on oxymorphone at the 6-position.                           using standard statistical methods as would be employed by
    To overcome the difficulties associated with a 4-6 hourly             one skilled in the art of pharmaceutical formulation and test
 dosing frequency of oxymorphone, this invention provides an              ing for regulatory approval.
 oxymorphone controlled release oral Solid dosage form, com                  In one specific embodiment of the controlled release
 prising atherapeutically effective amount of oxymorphone or              matrix form of the invention, the oxymorphone or salt of
 a pharmaceutically acceptable salt of oxymorphone. It has                oxymorphone is dispersed in a controlled release delivery
 been found that the decreased rate of release of oxymorphone             system that comprises a hydrophilic material which, upon
 from the oral controlled release formulation of this invention
 does not substantially decrease the bioavailability of the drug     10
                                                                          exposure to gastrointestinal fluid, forms a gel matrix that
 as compared to the same dose of a solution of oxymorphone                releases oxymorphone at a controlled rate. The rate of release
 administered orally. The bioavailability is sufficiently high            of oxymorphone from the matrix depends on the drug's par
 and the release rate is such that a sufficient plasma level of           tition coefficient between components of the matrix and the
 oxymorphone and/or 6-OH oxymorphone is maintained to                     aqueous phase within the gastrointestinal tract. In a preferred
 allow the controlled release dosage to be used to treat patients    15   form of this embodiment, the hydrophilic material of the
 Suffering moderate to severe pain with once or twice daily               controlled release delivery system comprises a mixture of a
 dosing. The dosing form of the present invention can also be             heteropolysaccharide gum and an agent capable of cross
 used with thrice daily dosing.                                           linking the heteropolysaccharide in presence of gastrointes
    It is critical when considering the present invention that the        tinal fluid. The controlled release delivery system may also
 difference between a controlled release tablet and an imme               comprise a water-soluble pharmaceutical diluent mixed with
 diate release formulation be fully understood. In classical              the hydrophilic material. Preferably, the cross-linking agent
 terms, an immediate release formulation releases at least 80%            is a homopolysaccharide gum and the inert pharmaceutical
 of its active pharmaceutical ingredient within 30 minutes.               diluent is a monosaccharide, a disaccharide, or a polyhydric
 With reference to the present invention, the definition of an            alcohol, or a mixture thereof.
 immediate release formulation will be broadened further to          25      In a specific preferred embodiment, the appropriate blood
 include a formulation which releases more than about 80% of              plasma levels of oxymorphone and 6-hydroxy oxymorphone
 its active pharmaceutical ingredient within 60 minutes in a              are achieved using oxymorphone in the form of oxymorphone
 standard USP Paddle Method dissolution test at 50 rpm in 500             hydrochloride, wherein the weight ratio of heteropolysaccha
 ml media having a pH of between 1.2 and 6.8 at 37° C.                    ride to homopolysaccharide is in the range of about 1:3 to
 “Controlled release' formulations, as referred to herein, will      30   about 3:1, the weight ratio of heteropolysaccharide to diluent
 then encompass any formulations which release no more than               is in the range of about 1:8 to about 8:1, and the weight ratio
 about 80% of their active pharmaceutical ingredients within              of heteropolysaccharide to oxymorphone hydrochloride is in
 60 minutes under the same conditions.                                    the range of about 10:1 to about 1:10. A preferred het
    The controlled release dosage form of this invention exhib            eropolysaccharide is Xanthan gum and a preferred
 its a dissolution rate in vitro, when measured by USP Paddle        35   homopolysaccharide is locust bean gum. The dosage form
 Method at 50 rpm in 500 ml media having a pH between 1.2                 also comprises a cationic cross-linking agent and a hydropho
 and 6.8 at 37° C., of about 15% to about 50% by weight                   bic polymer. In the preferred embodiment, the dosage form is
 oxymorphone released after 1 hour, about 45% to about 80%                a tablet containing about 5 mg to about 80 mg of oxymor
 by weight oxymorphone released after 4 hours, and at least               phone hydrochloride. In a most preferred embodiment, the
 about 80% by weight oxymorphone released after 10 hours.            40   tablet contains about 20 mg oxymorphone hydrochloride.
    When administered orally to humans, an effective con                     The invention includes a method which comprises achiev
 trolled release dosage form of oxymorphone should exhibit                ing appropriate blood plasma levels of drug while providing
 the following in vivo characteristics: (a) peak plasma level of          extended pain relief by administering one to three times per
 oxymorphone occurs within about 1 to about 8 hours after                 day to a patient Suffering moderate to severe, acute or chronic
 administration; (b) peak plasma level of 6-OH oxymorphone           45   pain, an oxymorphone controlled release oral Solid dosage
 occurs within about 1 to about 8 hours after administration;             form of the invention in an amount sufficient to alleviate the
 (c) duration of analgesic effect is through about 8 to about 24          pain for a period of about 8 hours to about 24 hours. This type
 hours after administration; (d) relative oxymorphone bio                 and intensity of pain is often associated with cancer, autoim
 availability is in the range of about 0.5 to about 1.5 compared          mune diseases, infections, Surgical and accidental traumas
 to an orally-administered aqueous solution of oxymorphone;          50   and osteoarthritis.
 and (e) the ratio of the area under the curve of blood plasma              The invention also includes a method of making an oxy
 level vs. time for 6-OH oxymorphone compared to oxymor                   morphone controlled release oral solid dosage form of the
 phone is in the range of about 0.5 to about 1.5. Ofcourse, there         invention which comprises mixing particles of oxymorphone
 is variation of these parameters among Subjects, depending               or a pharmaceutically acceptable salt of oxymorphone with
 on the size and weight of the individual subject, the subjects      55   granules comprising the controlled release delivery system,
 age, individual metabolism differences, and other factors.               preferably followed by directly compressing the mixture to
 Indeed, the parameters may vary in an individual from day to             form tablets.
 day. Accordingly, the parameters set forth above are intended               Pharmaceutically acceptable salts of oxymorphone which
 to be mean values from a Sufficiently large study so as to               can be used in this invention include salts with the inorganic
 minimize the effect of individual variation in arriving at the      60   and organic acids which are commonly used to produce non
 values. A convenient method for arriving at Such values is by            toxic salts of medicinal agents. Illustrative examples would
 conducting a study in accordance with standard FDA proce                 be those salts formed by mixing oxymorphone with hydro
 dures such as those employed in producing results for use in             chloric, Sulfuric, nitric, phosphoric, phosphorous, hydrobro
 a new drug application (or abbreviated new drug application)             mic, maleric, malic, ascorbic, citric or tartaric, pamoic, lauric,
 before the FDA. Any reference to mean values herein, in             65   Stearic, palmitic, oleic, myristic, lauryl Sulfuric, naphthylene
 conjunction with desired results, refer to results from such a           sulfonic, linoleic or linolenic acid, and the like. The hydro
 study, or some comparable study. Reference to mean values                chloride salt is preferred.
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 19 of 30 PageID #:31472


                                                       US 8,309,122 B2
                                5                                                                       6
    It has now been found that 6-OH oxymorphone, which is                ingredient. Generally the active pharmaceutical ingredient is
 one of the metabolites of oxymorphone, may play a role in               mixed with excipients or other compositions such as a poly
 alleviating pain. When oxymorphone is ingested, part of the             alkylene. The shell is generally made, at least in part, from a
 dosage gets into the bloodstream to provide pain relief, while          material (such as cellulose acetate) permeable to the liquid of
 another part is metabolized to 6-OH oxymorphone. This                   the environment where the pump will be used, usually stom
 metabolite then enters the bloodstream to provide further pain          ach acid. Once ingested, the pump operates when liquid dif
 relief. Thus it is believed that both the oxymorphone and               fuses through the shell of the pump. The liquid dissolves the
 6-hydroxyoxymorphone levels are important to pain relief.               composition to produce a saturated situation. As more liquid
    The effectiveness of oxymorphone and 6-hydroxyoxymor                 diffuses into the pump, the Saturated Solution containing the
 phone at relieving pain and the pharmacokinetics of a single       10   pharmaceutical is expelled from the pump through the outlet.
 dose of oxymorphone were studied. The blood plasma levels               This produces a nearly constant release of active ingredient,
 of both oxymorphone and 6-hydroxyoxymorphone were                       in the present case, oxymorphone.
 measured in patients after a single dose of oxymorphone was                Controlled Release Coating
 administered. Similarly, the pain levels in patients were mea              In this embodiment, a core comprising oxymorphone or
 Sured after a single administration of oxymorphone to deter        15   oxymorphone salt is coated with a controlled release film
 mine the effective duration of pain relief from a single dose.          which comprises a water insoluble material. The film can be
 FIGS. 1-2 show the results of these tests, comparing pain               applied by spraying an aqueous dispersion of the water
 levels to oxymorphone and 6-hydroxy oxymorphone levels.                 insoluble material onto the core. Suitable water insoluble
    For these tests, pain was measured using a Visual Analog             materials include alkyl celluloses, acrylic polymers, waxes
 Scale (VAS) or a Categorical Scale. The VAS scales consisted            (alone or in admixture with fatty alcohols), shellac and Zein.
 of a horizontal line, 100 mm in length. The left-hand end of            The aqueous dispersions of alkyl celluloses and acrylic poly
 the scale (0 mm) was marked with the descriptor “No Pain'               mers preferably contain a plasticizer Such as triethylcitrate,
 and the right-hand end of the scale (100 mm) was marked                 dibutyl phthalate, propylene glycol, and polyethylene glycol.
 with the descriptor “Extreme Pain’. Patients indicated their            The film coat can contain a water-soluble material Such as
 level of pain by making a vertical mark on the line. The VAS       25   polyvinylpyrrolidone (PVP) or hydroxypropylmethylcellu
 score was equal to the distance (in mm) from the left-hand end          lose (HPMC).
 of the scale to the patient’s mark. For the categorical scale,             The core can be a granule made, for example, by wet
 patients completed the following statement, “My pain at this            granulation of mixed powders of oxymorphone or oxymor
 time is using the scale None-0, Mild=1, Moderate=2, or                  phone salt and a binding agent such as HPMC, or by coating
 Severe=3.                                                          30   an inert bead with oxymorphone or oxymorphone salt and a
    As can be seen from these figures, there is a correlation            binding agent such as HPMC, or by spheronising mixed pow
 between pain relief and both oxymorphone and 6-hydroxy                  ders of oxymorphone or oxymorphone salt and a spheronis
 oxymorphone levels. As the blood plasma levels of oxymor                ing agent such as microcrystalline cellulose. The core can be
 phone and 6-hydroxyoxymorphone increase, pain decreases                 a tablet made by compressing Such granules or by compress
 (and pain intensity difference and pain relief increases). Thus,   35   ing a powder comprising oxymorphone or oxymorphone salt.
 to the patient, it is the level of oxymorphone and 6-hydroxy              The in vitro and in vivo release characteristics of this con
 oxymorphone in the blood plasma which is most important.                trolled release dosage form can be modified by using mix
 Further it is these levels which dictate the efficacy of the            tures of different water insoluble and water soluble materials,
 dosage form. A dosage form which maintains a Sufficiently               using different plasticizers, varying the thickness of the con
 high level of oxymorphone or 6-hydroxyoxymorphone for a            40   trolled release film, including release-modifying agents in the
 longer period need not be administered frequently. Such a               coating, or by providing passageways through the coating.
 result is accomplished by embodiments of the present inven                Controlled Release Matrix
 tion.                                                                      It is important in the present invention that appropriate
    The oxymorphone controlled release oral Solid dosage                 blood plasma levels of oxymorphone and 6-hydroxy oxymor
 form of this invention can be made using any of several            45   phone beachieved and maintained for sufficient time to pro
 different techniques for producing controlled release oral              vide pain relief to a patient for a period of 12 to 24 hours. The
 Solid dosage forms of opioid analgesics.                                preferred composition for achieving and maintaining the
    In one embodiment, a core comprising oxymorphone or                  proper blood plasma levels is a controlled-release matrix. In
 oxymorphone salt is coated with a controlled release film               this embodiment, the oxymorphone or oxymorphone salt is
 which comprises a water insoluble material and which upon          50   dispersed in a controlled release delivery system that com
 exposure to gastrointestinal fluid releases oxymorphone from            prises a hydrophilic material (gelling agent) which upon
 the core at a controlled rate. In a second embodiment, the              exposure to gastrointestinal fluid forms a gel matrix that
 oxymorphone or oxymorphone salt is dispersed in a con                   releases oxymorphone at a controlled rate. Such hydrophilic
 trolled release delivery system that comprises a hydrophilic            materials include gums, cellulose ethers, acrylic resins, and
 material which upon exposure to gastrointestinal fluid forms       55   protein-derived materials. Suitable cellulose ethers include
 a gel matrix that releases oxymorphone at a controlled rate. A          hydroxyalkyl celluloses and carboxyalkyl celluloses, espe
 third embodiment is a combination of the first two: a con               cially hydroxyethyl cellulose (HEC), hydroxypropyl cellu
 trolled release matrix coated with a controlled release film. In        lose (HPC), HPMC, and carboxy methylcellulose (CMC).
 a fourth embodiment the oxymorphone is incorporated into                Suitable acrylic resins include polymers and copolymers of
 an osmotic pump. In any of these embodiments, the dosage           60   acrylic acid, methacrylic acid, methyl acrylate and methyl
 form can be a tablet, a plurality of granules in a capsule, or          methacrylate. Suitable gums include heteropolysaccharide
 other Suitable form, and can contain lubricants, colorants,             and homopolysaccharide gums, e.g., Xanthan, tragacanth,
 diluents, and other conventional ingredients.                           acacia, karaya, alginates, agar, guar, hydroxypropyl guar, car
    Osmotic Pump                                                         rageenan, and locust bean gums.
    An osmotic pump comprises a shell defining an interior          65      Preferably, the controlled release tablet of the present
 compartment and having an outlet passing through the shell.             invention is formed from (I) a hydrophilic material compris
 The interior compartment contains the active pharmaceutical             ing (a) a heteropolysaccharide; or (b) a heteropolysaccharide
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 20 of 30 PageID #:31473


                                                       US 8,309,122 B2
                               7                                                                        8
 and a cross-linking agent capable of cross-linking said het             insensitive to the solubility of the medicament and likewise
 eropolysaccharide; or (c) a mixture of (a), (b) and a polysac           insensitive to the pH changes along the length of the gas
 charide gum; and (II) an inert pharmaceutical filler compris            trointestinal tract.
 ing up to about 80% by weight of the tablet; and (III)                     The inert filler of the sustained release excipient preferably
 oxymorphone.                                                            comprises a pharmaceutically acceptable Saccharide, includ
   The term "heteropolysaccharide' as used herein is defined             ing a monosaccharide, a disaccharide, or a polyhydric alco
 as a water-soluble polysaccharide containing two or more                hol, and/or mixtures of any of the foregoing. Examples of
 kinds of Sugar units, the heteropolysaccharide having a                 Suitable inert pharmaceutical fillers include Sucrose, dex
 branched or helical configuration, and having excellent                 trose, lactose, microcrystalline cellulose, fructose, Xylitol,
 water-wicking properties and immense thickening proper             10   sorbitol, mixtures thereof and the like. However, it is pre
 ties.                                                                   ferred that a soluble pharmaceutical filler such as lactose,
    A preferred heteropolysaccharide is Xanthan gum, which is            dextrose, Sucrose, or mixtures thereof be used.
 a high molecular weight (>10) heteropolysaccharide. Other                  The cationic cross-linking agent which is optionally used
 preferred heteropolysaccharides include derivatives of Xan              in conjunction with the controlled release embodiment of the
                                                                    15   present invention may be monovalent or multivalent metal
 than gum, Such as deacylated Xanthan gum, the carboxym                  cations. The preferred salts are the inorganic salts, including
 ethyl ether, and the propylene glycol ester.                            various alkali metal and/or alkaline earth metal Sulfates, chlo
    The cross linking agents used in the controlled release              rides, borates, bromides, citrates, acetates, lactates, etc. Spe
 embodiment of the present invention which are capable of                cific examples of Suitable cationic cross-linking agents
 cross-linking with the heteropolysaccharide include                     include calcium sulfate, sodium chloride, potassium sulfate,
 homopolysaccharide gums such as the galactomannans, i.e.,               Sodium carbonate, lithium chloride, tripotassium phosphate,
 polysaccharides which are composed solely of mannose and                Sodium borate, potassium bromide, potassium fluoride,
 galactose. Galactomannans which have higher proportions of              Sodium bicarbonate, calcium chloride, magnesium chloride,
 unsubstituted mannose regions have been found to achieve                Sodium citrate, sodium acetate, calcium lactate, magnesium
 more interaction with the heteropolysaccharide. Locust bean        25   sulfate and sodium fluoride. Multivalent metal cations may
 gum, which has a higher ratio of mannose to the galactose, is           also be utilized. However, the preferred cationic cross-linking
 especially preferred as compared to other galactomannans                agents are bivalent. Particularly preferred salts are calcium
 Such as guar and hydroxypropyl guar.                                    Sulfate and sodium chloride. The cationic cross-linking
    Preferably, the ratio of heteropolysaccharide to                     agents of the present invention are added in an amount effec
 homopolysaccharide is in the range of about 1:9 to about 9:1,      30   tive to obtain a desirable increased gel strength due to the
 preferably about 1:3 to about 3:1. Most preferably, the ratio of        cross-linking of the gelling agent (e.g., the heteropolysaccha
 Xanthan gum to polysaccharide material (i.e., locust bean               ride and homopolysaccharide gums). In preferred embodi
 gum, etc.) is preferably about 1:1.                                     ments, the cationic cross-linking agent is included in the
    In addition to the hydrophilic material, the controlled              Sustained release excipient of the present invention in an
 release delivery system can also contain an inert pharmaceu
                                                                    35   amount from about 1 to about 20% by weight of the sustained
                                                                         release excipient, and in an amount about 0.5% to about 16%
 tical diluent such as a monosaccharide, a disaccharide, a               by weight of the final dosage form.
 polyhydric alcohol and mixtures thereof. The ratio of diluent              In the controlled release embodiments of the present inven
 to hydrophilic matrix-forming material is generally in the              tion, the Sustained release excipient comprises from about 10
 range of about 1:3 to about 3:1.                                   40   to about 99% by weight of a gelling agent comprising a
    The controlled release properties of the controlled release          heteropolysaccharide gum and a homopolysaccharide gum,
 embodiment of the present invention may be optimized when               from about 1 to about 20% by weight of a cationic crosslink
 the ratio of heteropolysaccharide gum to homopolysaccha                 ing agent, and from about 0 to about 89% by weight of an inert
 ride material is about 1:1, although heteropolysaccharide               pharmaceutical diluent. In other embodiments, the Sustained
 gum in an amount of from about 20 to about 80% or more by          45   release excipient comprises from about 10 to about 75%
 weight of the heterodisperse polysaccharide material pro                gelling agent, from about 2 to about 15% cationic crosslink
 vides an acceptable slow release product. The combination of            ing agent, and from about 30 to about 75% inert diluent. In yet
 any homopolysaccharide gums known to produce a synergis                 other embodiments, the Sustained release excipient com
 tic effect when exposed to aqueous solutions may be used in             prises from about 30 to about 75% gelling agent, from about
 accordance with the present invention. It is also possible that    50   5 to about 10% cationic cross-linking agent, and from about
 the type of synergism which is present with regard to the gum           15 to about 65% inert diluent.
 combination of the present invention could also occur                      The sustained release excipient used in this embodiment of
 between two homogeneous or two heteropolysaccharides.                   the present invention (with or without the optional cationic
 Other acceptable gelling agents which may be used in the                cross-linking agent) may be further modified by incorpora
 present invention include those gelling agents well-known in       55   tion of a hydrophobic material which slows the hydration of
 the art. Examples include vegetable gums such as alginates,             the gums without disrupting the hydrophilic matrix. This is
 carrageenan, pectin, guar gum, Xanthan gum, modified                    accomplished in preferred embodiments of the present inven
 starch, hydroxypropylmethylcellulose, methylcellulose, and              tion by granulating the Sustained release excipient with the
 other cellulosic materials such as sodium carboxymethylcel              solution or dispersion of a hydrophobic material prior to the
 lulose and hydroxypropyl cellulose. This list is not meant to      60   incorporation of the medicament. The hydrophobic polymer
 be exclusive.                                                           may be selected from an alkylcellulose such as ethylcellulose,
    The combination of Xanthan gum with locust bean gum                  other hydrophobic cellulosic materials, polymers or copoly
 with or without the other homopolysaccharide gums is an                 mers derived from acrylic or methacrylic acid esters, copoly
 especially preferred gelling agent. The chemistry of certain of         mers of acrylic and methacrylic acid esters, Zein, waxes,
 the ingredients comprising the excipients of the present           65   shellac, hydrogenated vegetable oils, and any other pharma
 invention Such as Xanthan gum is such that the excipients are           ceutically acceptable hydrophobic material known to those
 considered to be self-buffering agents which are substantially          skilled in the art. The amount of hydrophobic material incor
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 21 of 30 PageID #:31474


                                                             US 8,309,122 B2
                                                                                                                    10
 porated into the Sustained release excipient is that which is                                                    TABLE 2
 effective to slow the hydration of the gums without disrupting
 the hydrophilic matrix formed upon exposure to an environ                                         Sample Tablets of Differing Strengths
 mental fluid. In certain preferred embodiments of the present                Component                                Amounts in Tablet (mg)
 invention, the hydrophobic material is included in the sus- 5                Oxymorphone HCl,                5        10        2O        40          8O
 tained release excipient in an amount from about 1 to about                  USP (mg)
 20% by weight. The solvent for the hydrophobic material may                  Controlled release         160        160         160      160        160
 be an aqueous or organic solvent, or mixtures thereof.                       delivery system
                                                                              Silicified                  2O           2O        2O        2O          2O
    Examples of commercially available alkylcelluloses are to                 microcrystalline
 Aquacoat coating (aqueous dispersion of ethylcellulose                       cellulose, N.F.
                                                                    Sodium stearyl        2        2       2       2       2
 available from FMC of Philadelphia, Pa.) and Surelease coat fumarate,       NF
 ing (aqueous dispersion of ethylcellulose available from Col
 orcon of West Point, Pa.). Examples of commercially avail Total weight                 187      192     2O2     222     262
 able acrylic polymers suitable for use as the hydrophobic 15 Opadry       (colored)
                                                                    Opadry (clear)
                                                                                          7.48
                                                                                          O.94
                                                                                                   7.68
                                                                                                   O.96
                                                                                                           8.08
                                                                                                           1.01
                                                                                                                   8.88
                                                                                                                   1.11
                                                                                                                          10.48
                                                                                                                           1.31
 material include Eudragit RS and RL polymers (copolymers
 of acrylic and methacrylic acid esters having a low content
 (e.g., 1:20 or 1:40) of quaternary ammonium compounds
 available from Rohm America of Piscataway, N.J.).                                        Examples 2 and 3
    The controlled release matrix useful in the present inven          Two batches of 20 mg tablets were prepared as described
 tion may also contain a cationic cross-linking agent such as above,        using the controlled release delivery system of For
 calcium sulfate in an amount Sufficient to cross-link the gel mulation 1. One batch was formulated to provide relatively
 ling agent and increase the gel strength, and an inert hydro fast controlled release, the other batch was formulated to
 phobic material Such as ethyl cellulose in an amount Sufficient 25 provide relatively slow controlled release. Compositions of
 to slow the hydration of the hydrophilic material without the tablets are shown in the following table.
 disrupting it. Preferably, the controlled release delivery sys
 tem is prepared as a pre-manufactured granulation.                                            TABLE 3

                             EXAMPLES                                    30                        Slow and Fast Release Compositions
                                                                                                                            Example 2 Example 3 Example 4
                                                                              Ingredients                                   Slow (mg) Fast (mg) Fast (mg)
                                 Example 1
                                                                              Oxymorphone HCl, USP                             2O         2O            2O
                                                                              Controlled Release Delivery System              360        160           160
    Two controlled release delivery systems are prepared by 35                Silicified Microcrystalline Cellulose,           2O         2O            2O
                                                                              NF
 dry blending Xanthan gum, locust bean gum, calcium Sulfate                   Sodium stearyl fumarate, NF                       4           2               2
 dehydrate, and dextrose in a high speed mixed/granulator for
 3 minutes. A slurry is prepared by mixing ethyl cellulose with               Total weight                                    404        2O2           2O2
                                                                              Coating (color or clear)                         12          12               9
 alcohol. While running choppers/impellers, the slurry is a
 added to the dry blended mixture, and granulated for another
 3 minutes. The granulation is then dried to a LOD (loss on        The tablets of Examples 2, 3, and 4 were tested for in vitro
 drying) of less than about 10% by weight. The granulation is release rate according, to USP Procedure Drug Release U.S.
 then milled using 20 mesh screen. The relative quantities of Pat. No. 23. Release rate is a critical variable in attempting to
 the ingredients are listed in the table below.               45 control the blood plasma levels of oxymorphone and 6-hy
                                                                 droxyoxymorphone in a patient. Results are shown in the
                            TABLE 1.                             following Table 4.
                    Controlled Release Delivery System                                                            TABLE 4
                                                                         50
                                      Formulation 1      Formulation 2                       Release Rates of Slow and Fast Release Tablets
 Excipient                                   (%)             (%)
                                                                                                   Example 2              Example 3           Example 4
 Locust Bean Gum, FCC                        2SO             3O.O              Time (hr)         (Slow Release)         (Fast Release)      (Fast Release)
 Xanthan Gum, NF                             2SO             3O.O                   O.S               18.8                    21.3              20.1
 Dextrose, USP                               3S.O            40.O        55         1                 27.8                    32.3              31.7
 Calcium Sulfate Dihydrate, NF               1O.O             O.O                   2                 4.O.S                   47.4              46.9
 Ethylcellulose, NF                           S.O             O.O                   3                 SO.2                    58.5              57.9
 Alcohol, SD3A (Anhydrous)                (10)              (20.0)                  4                 S8.1                    66.9              66.3
                                                                                    5                 64.7                    73.5              74.O
                                                                                    6                 70.2                    78.6              83.1
 Total                                    1OOO              1OO.O        60         8                 79.0                    86.O              92.0
                                                                                   10                 85.3                    90.6              95.8
                                                                                   12                 89.8                    93.4              97.3
    A series of tablets containing different amounts of oxymor Clinical Studies
 phone hydrochloride were prepared using the controlled
 release delivery Formulation 1 shown in Table 1. The quan- 65 Three clinical studies were conducted to assess the bio
 tities of ingredients per tablet are as listed in the following availability (rate and extent of absorption) of oxymorphone.
 table.                                                          Study 1 addressed the relative rates of absorption of con
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 22 of 30 PageID #:31475


                                                                  US 8,309,122 B2
                                  11                                                                              12
 trolled release (CR) oxymorphone tablets (of Examples 2 and                          statistics. Pharmacokinetic parameters were also listed by
 3) and oral oxymorphone solution in fasted patients. Study 2                         Subject and Summarized using descriptive statistics.
 addressed the relative rates of absorption of CRoxymorphone                             Study 1–Two Controlled Release Formulations: Fasted
 tablets (of Examples 2 and 3) and oral oxymorphone solution                          Patients
 in fed patients. Study 3 addressed the relative rates of absorp                 5       Healthy volunteers received a single oral dose of 20 mg. CR
 tion of CR Oxymorphone tablets (of Example 4) and oral                               oxymorphone taken with 240 ml water after a 10-hour fast.
 oxymorphone solution in fed and fasted patients.                                     Subjects received the tablets of Example 2 (Treatment 1A) or
    The blood plasma levels set forth herein as appropriate to                        Example 3 (Treatment 1B). Further subjects were given a
 achieve the objects of the present invention are mean blood                          single oral dose of 10 mg/10 ml oxymorphone solution in 180
 plasma levels. As an example, if the blood plasma level of                      10   ml applejuice followed with 60 ml water (Treatment 1C). The
 oxymorphone in a patient 12 hours after administration of a                          orally dosed solution was used to simulate an immediate
 tablet is said to be at least 0.5 ng/ml, any particular individual                   release (IR) dose.
 may have lower blood plasma levels after 12 hours. However,                             This study had a single-center, open-label, randomized,
 the mean minimum concentration should meet the limitation                            three-way crossover design using fifteen Subjects. Subjects
 set forth. To determine mean parameters, a study should be                      15   were in a fasted state following a 10-hour overnight fast.
 performed with a minimum of 8 adult Subjects, in a manner                            There was a 14-day washout interval between the three dose
 acceptable for filing an application for drug approval with the                      administrations. The subjects were confined to the clinic dur
 US Food and Drug Administration. In cases where large                                ing each study period. Subjects receiving Treatment 1C were
 fluctuations are found among patients, further testing may be                        confined for 18 hours and subjects receiving Treatments 1A
 necessary to accurately determine mean values.                                       or 1B were confined for 48 hours after dosing. Ten-milliliter
    For all studies, the following procedures were followed,                          blood samples were collected during each study period at the
 unless otherwise specified for a particular study.                                   0 hour (predose), and at 0.5, 1, 1.5, 2, 3, 4, 5, 6, 7, 8, 10, 12,
    The Subjects were not to consume any alcohol-, caffeine-,                         14, 16, 18, 20, 24, 28, 32, 36, and 48 hours postdose for
 or Xanthine-containing foods or beverages for 24 hours prior                         subjects receiving Treatment 1A or 1B and 0, 0.25, 0.5,0.75,
 to receiving study medication for each study period. Subjects                   25   1, 1.25, 1.5, 1.75, 2, 2.5, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16, and 18
 were to be nicotine and tobacco free for at least 6 months prior                     hours post-dose. The mean plasma concentration of oxymor
 to enrolling in the study. In addition, over-the-counter medi                        phone versus time for each treatment across all Subjects is
 cations were prohibited 7 days prior to dosing and during the                        shown in table 5.
 study. Prescription medications were not allowed 14 days
 prior to dosing and during the study.                                           30                                 TABLE 5
   Pharmacokinetic and Statistical Methods
   The following pharmacokinetic parameters were com                                               Mean Plasma Concentration vs. Time (ng/ml
 puted from the plasma Oxymorphone concentration-time                                  Time (hr)     Treatment 1A       Treatment 1B      Treatment 1C
 data:
                                                                                 35      O              O.OOO              O.OOO               OOOOO
                                                                                         O.25                                                  O.94.89
                                                                                         O.S            O.2941             O4104               1.3O16
                                                                                         0.75                                                  13264
 AUCo      Area under the drug concentration-time curve from time zero                   1              OSO16              O.7334              13046
           to the time of the last quantifiable concentration (Ct), calculated           1.25                                                  12041
           using linear trapezoidal Summation.                                           1.5            0.5951             O.8.192             1.0813
                                                                                 40
 AUCo      Area under the drug concentration-time curve from time zero                   1.75                                                  O.95O2
           to infinity. AUCo. = AUCo. + Ct/K, where K is the                             2              O.6328             O.7689              0.9055
           terminal elimination rate constant.                                           2.5                                                   O.7161
 AUCo.2    Partial area under the drug concentration-time curve from time
           zero to 24 hours.
                                                                                         3              O.S743             O.7341              O.6689
                                                                                         4              0.5709             O.6647              O4879
 Cmax      Maximum observed drug concentration.                                          5              O.7656             O.9089              O4184
 Tmax      Time of the observed maximum drug concentration.                      45      6              O.7149             0.7782              O.3658
 K         Elimination rate constant based on the linear regression of the               7              O.6334             O.6748              O3464
           terminal linear portion of the LN(concentration) time curve.                  8              O.S716             O.S890              O.261O
                                                                                        10              O4834              O5144               O.2O28
                                                                                        12              0.7333             O.68O1              O.2936
   Terminal elimination rate constants for use in the above                             14              O.6271             O.6089              O.2083
 calculations were in turn computed using linear regression of                   50     16              O.4986             O4567               O.1661
                                                                                        18              O40O8              O.3674              O.1368
 a minimum of three time points, at least two of which were                             2O              O.34OS             O.2970
 consecutive. K values for which correlation coefficients                               24              O.2736             O.2270
 were less than or equal to 0.8 were not reported in the phar                           28              O.3209             O.280S
 macokinetic parameter tables or included in the statistical                            32
                                                                                        36
                                                                                                        O.2846
                                                                                                        O.2583
                                                                                                                           O.2272
                                                                                                                           O.1903
 analysis. Thus AUCo. was also not reported in these cases.                      55
                                                                                        48              0.0975             O.O792
   A parametric (normal-theory) general linear model was
 applied to each of the above parameters (excluding T), and
 the LN-transformed parameters C, AUCo.2 AUCo.                                           The results are shown graphically in FIG. 5. In both Table
 and AUCo. Initially, the analysis of variance (ANOVA)                                5 and FIG. 5, the results are normalized to a 20 mg dosage.
 model included the following factors: treatment, sequence,                      60   The immediate release liquid of Treatment 1C shows a clas
 Subject within sequence, period, and carryover effect. If car                        sical curve, with a high and relatively narrow peak, followed
 ryover effect was not significant, it was dropped from the                           by an exponential drop in plasma concentration. However, the
 model. The sequence effect was tested using the Subject                              controlled release oxymorphone tablets exhibit triple peaks in
 within sequence mean square, and all other main effects were                         blood plasma concentration. The first peak occurs (on aver
 tested using the residual error (error mean square).                            65   age) at around 3 hours. The second peak of the mean blood
    Plasma oxymorphone concentrations were listed by Sub                              plasma concentration is higher than the first, occurring
 ject at each collection time and Summarized using descriptive                        around 6-7 hours, on average).
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 23 of 30 PageID #:31476


                                                                     US 8,309,122 B2
                               13                                                                                    14
    Occasionally, in an individual, the first peak is higher than                     lowed by a standardized FDA high-fat breakfast. There was a
 the second, although generally this is not the case. This makes                      14-day washout interval between the three dose administra
 it difficult to determine the time to maximum blood plasma                           tions. The Subjects were confined to the clinic during each
 concentration (T,) because if the first peak is higher than                          study period. Subjects receiving Treatment 2C were confined
 the second, maximum blood plasma concentration (C)                                   for 18 hours and subjects receiving Treatments 2A or 2B were
 occurs much earlier (at around 3 hours) than in the usual case                       confined for 48 hours after dosing. Ten-milliliter blood
 where the second peak is highest. Therefore, when we refer to                        samples were collected during each study period at the 0 hour
 the time to peak plasma concentration (T,) unless other                              (predose), and at 0.5, 1, 1.5, 2, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16,
 wise specified, we refer to the time to the second peak. Fur                    10
                                                                                      18, 20, 24, 28, 32, 36, and 48 hours postdose for subjects
 ther, when reference is made to the second peak, we refer to                         receiving Treatment 2A or 2B and 0, 0.25, 0.5,0.75, 1, 1.25,
 the time or blood plasma concentration at the point where the                        1.5, 1.75, 2, 2.5, 3, 4, 5, 6, 7, 8, 10, 12, 14, 16, and 18 hours
 blood plasma concentration begins to drop the second time.                           postdose. The mean plasma concentration of oxymorphone
 Generally, where the first peak is higher than the second, the                       Versus time for each treatment across all Subjects is shown in
 difference in the maximum blood plasma concentration at the                     15
                                                                                      table 9.
 two peaks is small. Therefore, this difference (if any) was
 ignored and the reported C was the true maximum blood                                                                   TABLE 9
 plasma concentration and not the concentration at the second
 peak.                                                                                             Mean Plasma Concentration vs. Time (ng ml
                                                                                       Time (hr)     Treatment 2A            Treatment 2B          Treatment 2C
                                     TABLE 6
                                                                                          O               O.OOO                 O.OOO                 OOOOO
          Pharmacokinetic Parameters of Plasma Oxymorphone for Study l                    O.25                                                        1.263
                                                                                          O.S             O.396                     O553              1.SS6
                    Treatment 1A        Treatment 1B         Treatment 1C                 0.75                                                        1972
                                                                                 25       1               O.800                 1.063                 1796
                   Mean        SD       Mean      SD        Mean         SD
                                                                                          1.25                                                        1.795
 Cmax              O.8956    O.2983     1.0362 O.308O       2.9622      1.0999            1.5               1.038               1.319                 1.637
 Tmax              7.03      4.10       4.89   3.44         O.928       O.398             1.75                                                        1467
 AUCo.            17.87      6.14O     17.16   6.395       14.24        S.OO3             2                 1.269               1.414                 1.454
 AUC0 if)         19.87      6.382     1896     6.908      16.99        5.830             2.5                                                         1.331
 T1/2el           10.9       2.68      11.4     2.88        6.96        4.61     30       3               1.328                 1540                  1.32O
                                                                                          4               1.132                 1.378                 1.011
 Units:                                                                                   5               1.291                 1.609                 0.731
 C in ng/ml,                                                                              6               1.033                 1242                  O.S18
 Tax in hours,                                                                            7               O941                  0.955                 O442
 AUC in ng hriml,                                                                         8               O.936                 O.817                 0.372
 T1.2e in hours.                                                                 35      10               O669                  0.555                 O.323
                                                                                         12               O.766                 O.S92                 O.398
    Relative bioavailability determinations are set forth in                             14               O641                  O.S19                 O.284
 Tables 7 and 8. For these calculations, AUC was normalized                              16               O.S47                 O.407                 O.223
 for all treatments to a 20 mg dose.                                                     18               O453                  O.32O                 O.173
                                                                                 40      24               O.315                 O.254
                                     TABLE 7
                                                                                         28               O352                  O.319
                                                                                         32               O3O4                  0.237
          Relative Bioavailability (F.) Determination Based on AUColina
          F. (1A vs. 1C)       F. (1B vs. 1C)           F. (1A vs. 1B)                  48                O.104                 0.077
                                                                                 45
           1.193 - 0.2O3        1121 - 0.211            1.108 - 0.152
                                                                                         The results are shown graphically in FIG. 6. Again, the
                                                                                      results have been normalized to a 20 mg dosage. As with
                                     TABLE 8                                          Study 1, the immediate release liquid of Treatment 2C shows
                                                                                 50   a classical curve, with a high and relatively narrow peak,
             Relative Bioavailability Determination Based on AUCalls                  followed by an exponential drop in plasma concentration,
          F. (1A vs. 1C)       F. (1B vs. 1C)           F. (1A vs. 1B)                while the controlled release oxymorphone tablets exhibit
                                                                                      triple peaks in blood plasma concentration. Thus, again when
           O.733 - 0.098        O.783 - 0.117           O944 - 0.110
                                                                                      we refer to the time to peak plasma concentration (T)
                                                                                 55   unless otherwise specified, we refer to the time to the second
    Study 2. Two CR Formulations; Fed Patients                                        peak.
    Healthy volunteers received a single oral dose of 20 mg. CR
 oxymorphone taken with 240 ml water in a fed state. Subjects                                                        TABLE 10
 received the tablets of Example 2 (Treatment 2A) or Example
 3 (Treatment 2B). Further subjects were given a single oral                     60       Pharmacokinetic Parameters of Plasma Oxymorphone for Study 2
 dose of 10 mg/10 ml oxymorphone solution in 180 ml apple                                           Treatment 2A             Treatment 2B           Treatment 2C
 juice followed with 60 ml water (Treatment 2C). The orally
 dosed solution was used to simulate an immediate release                                          Mean             SD      Mean            SD     Mean       SD
 (IR) dose.                                                                         Cmax            1.644       O.365        1944          O465     4.134   O.897
    This study had a single-center, open-label, randomized,                      65 Tmax            3.07        1.58         2.93          1.64     O.947   O.313
 three-way crossover design using fifteen Subjects. The Sub                         AUCo.,         22.89        5.486       21.34          S.S28   21.93    5.044
 jects were in a fed state, after a 10-hour overnight fast fol
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 24 of 30 PageID #:31477


                                                                         US 8,309,122 B2
                                       15                                                                            16
                            TABLE 10-continued                                            Treatments 3C and 3D: oxymorphone HCl solution, USP
                                                                                        1.5 mg/ml 10 ml vials. Subjects randomized to Treatment 3C
          Pharmacokinetic Parameters of Plasma Oxymorphone for Study 2                  received a single oral dose of 10 mg (6.7 ml) oxymorphone
                    Treatment 2A         Treatment 2B             Treatment 2C          solution taken with 240 ml of water after a 10-hour fasting
                                                                                        period. Subjects randomized to Treatment 3D received a
                   Mean        SD       Mean        SD        Mean          SD          single oral dose of 10 mg (6.7 ml) oxymorphone solution
 AUCo i?           25.28      5.736      23.62     S.2O2      24.73        6.616        taken with 240 ml of water 10 minutes after a standardized
 T1/2el             12.8      3.87       11.0      3.51           S.O1     2.02         high-fat meal.
 Units:                                                                            10      A total of 28 male subjects were enrolled in the study, and
 Cay in ng/ml,                                                                          24 Subjects completed the study. The mean age of the Subjects
 Tax in hours,                                                                          was 27 years (range of 19 through 38 years), the mean height
 AUC in ng hriml,
 T1.2e in hours.                                                                        of the subjects was 69.6 inches (range of 64.0 through 75.0
                                                                                        inches), and the mean weight of the subjects was 169.0
    In Table 10, the T has a large standard deviation due to                       15   pounds (range 117.0 through 202.0 pounds).
 the two comparable peaks in blood plasma concentration.
 Relative bioavailability determinations are set forth in Tables                           A total of 28 subjects received at least one treatment. Only
 11 and 12.                                                                             subjects who completed all 4 treatments were included in the
                                                                                        Summary statistics and statistical analysis.
                                     TABLE 11                                              Blood samples (7 ml) were collected during each study
            Relative Bioavailability Determination Based on AUC and
                                                                                        period at the 0 hour (predose), and at 0.5, 1, 1.5, 2, 3, 4, 5, 6,
                                                                                        8, 10, 12, 14, 16, 20, 24, 30, 36, and 48 hours post-dose (19
          F. (2A vs. 2C)       F. (2B vs. 2C)           F. (2A vs. 2B)                  samples) for subjects randomized to Treatment 3A and Treat
           1.052   (0.187      O949     0.154             1148 - 0.250                  ment 3B. Blood samples (7 ml) were collected during each
                                                                                   25   study period at the 0 hour (predose), and at 0.25, 0.5,0.75, 1.
                                                                                        1.25, 1.5, 1.75,2,3,4, 5, 6, 8, 10, 12, 14, 16, 20, and 36 hours
                                                                                        post-dose (21 Samples) for Subjects randomized to Treatment
                                     TABLE 12                                           3C and Treatment 3D.
             Relative bioavailability Determination Based on AUCalls               30
                                                                                          The mean oxymorphone plasma concentration versus time
          F. (2A vs. 2C)       F. (2B vs. 2C)           F. (2A vs. 2B)
                                                                                        curves for Treatments 3A, 3B, 3C, and 3D are presented in
                                                                                        FIG. 7. The results have been normalized to a 20 mg dosage.
          O.690 - 0.105        O.694. O.124               1.012    O.175                The data is contained in Table 13. The arithmetic means of the
                                                                                        plasma oxymorphone pharmacokinetic parameters and the
   As may be seen from tables 5 and 10 and FIGS. 1 and 2, the                      35   statistics for all Treatments are summarized in Table 14.
 C for the CR tablets (treatments 1A, 1B, 2A and 2B) is
 considerably lower, and the Tmax much higher than for the                                                           TABLE 13
 immediate release oxymorphone. The blood plasma level of
 oxymorphone remains high well past the 8 (or even the 12)                                             Mean Plasma Concentration vs. Time (ng/ml)
 hour dosing interval desired for an effective controlled release                  40
                                                                                                         Treatment     Treatment     Treatment      Treatment
 tablet.
                                                                                           Time (hr)         3A           3B            3C             3D
    Study 3—One Controlled Release Formulation: Fed and
 Fasted Patients                                                                              O            O.OO84        O.O309       O.OSS8         OOOOO
    This study had a single-center, open-label, analytically                                  O.25                                    O.S.074        O.9905
 blinded, randomized, four-way crossover design. Subjects                          45         O.S          O.3853        O.3380       O.9634         1.0392
 randomized to Treatment 3A and Treatment 3C, as described                                    0.75                                    0.9753         1.3O89
 below, were in a fasted state following a 10-hour overnight                                  1            0.7710        O.7428       0.8777         1.3150
 fast. Subjects randomized to Treatment 3B and Treatment 3D,                                  1.25                                    O.8171         1.2274
 as described below, were in the fed state, having had a high fat                             1.5          O.7931        1.OSS8       O.7109         1.1638
 meal, completed ten minutes prior to dosing. There was a                          50         1.75                                    0.6357         1.0428
 14-day washout interval between the four dose administra                                     2            0.7370        1.0591       O.S851         O.9424
 tions. The Subjects were confined to the clinic during each                                  3            O.6879        O.9858       O4991          O.7924
 study period. Subjects assigned to receive Treatment 3A and                                  4            O6491         O.9171       O.3830         O.7277
 Treatment 3B were discharged from the clinic on Day 3                                        5            O.9312        14633        O.3111         O.6512
 following the 48-hour procedures, and Subjects assigned to                        55         6            O.7613        1.0441       O.26SO         O4625
 receive Treatment 3C and Treatment 3D were discharged                                        8            0.5259        O.7228       O.2O38         O.2895
 from the clinic on Day 2 following the 36-hour procedures.                                  10            O4161         O.S934       O.1768         O.2470
 On Day 1 of each study period the subjects received one of                                  12            O.S212        O.S320       0.2275         O.266O
 four treatments:                                                                            14            O4527         O4S 62       O.2081         O.2093
    Treatments 3A and 3B: Oxymorphone controlled release                           60        16            O.3924        O.3712       O.1747         O.1623
 20 mg tablets from Example 3. Subjects randomized to Treat                                  2O            O.2736        O.3021       O.1246         O. 1144
 ment 3A received a single oral dose of one 20 mg oxymor                                     24            O.2966        O.2636       O.1022         O.1065
 phone controlled release tablet taken with 240 ml of water                                  30            O346O         O.3231
 after a 10-hour fasting period. Subjects randomized to Treat                                36            O.2728        O.2456       O.O841         O.O743
 ment 3B received a single oral dose of one 20 mg oxymor                           65        48            O.1263        O.1241
 phone controlled release tablet taken with 240 ml of water 10
 minutes after a standardized high fat meal.
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 25 of 30 PageID #:31478


                                                                    US 8,309,122 B2
                                         17                                                                             18
                                            TABLE 1.4
               Pharmacokinetic Parameters of Plasma Oxymorphone for Study 3
                 Treatment 3B        Treatment 3A           Treatment 3C           Treatment 3D

                Mean         SD      Mean        SD     Mean            SD     Mean          SD

 Cmax           1.7895 O.6531        1.1410 O.4537       2.263S     1.OOO8     3.2733       1.3169
 Tmax           5.56   9.39          5.57   7.14         O.978      1.14       1.11         O.768
 AUCo 24,      14.27       4.976    1164       3.869    12.39       4.1.16    17.30         5.259
 AUCo.         1989        6.408    17.71      8.471.   14.53       4.909     19.20         6.030
 AUCo.         21.29       6.559    19.29      S.O28,   18.70       6.618     25.86        10.03
 T1/2el        12.0        3.64     12.3       3.99     16.2       11.4       20.6         19.3



    The relative bioavailability calculations are summarized in                       15   From LN-transformed data, LS mean AUCo. was 17%
 tables 15 and 16.                                                                         higher for oxymorphone CR, whereas LS mean AUCo.
                                                                                           values were nearly equal (mean ratio=99%). Mean F. values
                                   TABLE 1.5                                               calculated from AUCo.        and AUCo-2 (1.0 and 0.96,
                                                                                           respectively) also showed similar extent of oxymorphone
           Relative Bioavailability Determination Based on AUColia                         availability between the two treatments.
 F (3A vs. 3C) F (3B vs. 3D)                F (3D vs. 3C)       F (3B vs. 3A)                 As expected, there were differences in parameters reflect
  1.040    0.1874      O.8863 - 0.2569      1368 - 0.4328       1.1690.2041
                                                                                           ing rate of absorption. LS mean C, was 49% lower for
                                                                                           oxymorphone controlled release tablets compared to the
                                                                                           dose-normalized oral solution, based on LN-transformed
                                                                                      25   data. Half-value duration was significantly longer for the
                                   TABLE 16                                                controlled release formulation (means, 12 hours versus 2.5
                                                                                           hours).
           Relative Bioavailability Determination Based on AUCao 24,                          Under fed conditions, oxymorphone availability from oxy
   F (3A vs. 3C) F (3B vs. 3D) F (3D vs. 3C)                    F (3B vs. 3A)              morphone controlled release 20 mg was similar compared to
                                                                                      30   10 mg oxymorphone oral Solution normalized to a 20 mg dose
  O.9598     (0.2151    0.8344 O.1OO        1470 - 0.3922       1.299     0.4638
                                                                                           (Treatment B versus Treatment D). From LN-transformed
                                                                                           data, LS mean AUCo. was 12% lower for oxymorphone
    The objectives of this study were to assess the relative                               CR. Mean F. values calculated from AUCo. and
 bioavailability of oxymorphone from oxymorphone con                                       AUCo.2 (0.89 and 0.83 respectively) also showed similar
 trolled release (20 mg) compared to oxymorphone oral solu                            35   extent of oxymorphone availability from the tablet. As
 tion (10 mg) under both fasted and fed conditions, and to                                 expected, there were differences in parameters reflecting rate
 determine the effect of food on the bioavailability of oxymor                             of absorption. LS mean C, was 46% lower for oxymor
 phone from the controlled release formulation, oxymorphone                                phone controlled release tablets compared to the dose-nor
                                                                                           malized oral solution, based on LN-transformed data. Mean
 CR, and from the oral solution.                                                      40   T was 5.7 hours for the tablet compared to 1.1 hours for the
   The presence of a high fat meal had a substantial effect on                             oral Solution. Half-value duration was significantly longer for
 the oxymorphone C, but less of an effect on oxymorphone                                   the controlled release formulation (means, 7.8 hours versus
 AUC from oxymorphone controlled release tablets. Least                                    3.1 hours).
 Squares (LS) mean C was 58% higher and LS mean                                               The presence of a high fat meal did not appear to Substan
 AUCo. and AUCo. were 18% higher for the fed condition                                45   tially affect the availability of 6-hydroxyoxymorphone fol
 (Treatment B) compared to the fasted condition (Treatment                                 lowing administration of oxymorphone controlled release
 A) based on LN-transformed data. This was consistent with                                 tablets. LS mean ratios were 97% for AUC         and 91% for
 the relative bioavailability determination from AUCo.                                     C (Treatment B versus A), based on LN-transformed data.
 since mean F, was 1.17. Mean T values were similar                                        This was consistent with the relative bioavailability determi
 (approximately 5.6 hours), and no significant difference in                          50   nation from AUCo-2, since mean F, was 0.97. Mean T.
 T was shown using nonparametric analysis. Half value                                      was later for the fed treatment compared to the fasted treat
 durations were significantly different between the two treat                              ment (5.2 and 3.6 hours, respectively), and difference was
 mentS.                                                                                    significant.
   The effect of food on oxymorphone bioavailability from                                     Under the fasted conditions, oxymorphone controlled
 the oral solution was more pronounced, particularly in terms                         55   release 20 mg tablets exhibited similar availability of 6-hy
 of AUC. LS mean C was 50% higher and LS mean                                              droxyoxymorphone compared to 10 mg oxymorphone oral
 AUCo. and AUCo. were 32-34% higher for the fed con                                        Solution normalized to a 20 mg dose (Treatment A versus
 dition (Treatment D) compared to the fasted condition (Treat                              Treatment C). From LN-transformed data, LS mean ration for
 ment C) based on LN-transformed data. This was consistent                                 AUCo. was 104.5%. Mean F (0.83) calculated from
 with the relative bioavailability determination from                                 60   AUCo.2a also showed similar extent of oxymorphone avail
 AUCo. since mean F, was 1.37. Mean T.(approxi                                             ability between the two treatments. Mean T. was 3.6 hours
 mately 1 hour) was similar for the two treatments and no                                  for the tablet compared to 0.88 for the oral solution. Half
 significant difference was shown.                                                         values duration was significantly longer for the controlled
    Under fasted conditions, oxymorphone controlled release                                release formulation (means, 11 hours versus 2.2 hours).
 20 mg tablets exhibited similar extent of oxymorphone avail                          65      Under fed conditions, availability of 6-hydroxyoxymor
 ability compared to 10 mg oxymorphone oral Solution nor                                   phone from Oxymorphone controlled release 20 mg was simi
 malized to a 20 mg dose (Treatment A versus Treatment C).                                 lar compared to 10 mg oxymorphone oral Solution normal
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 26 of 30 PageID #:31479


                                                              US 8,309,122 B2
                              19                                                                                   20
 ized to a 20 mg dose (Treatment B versus Treatment D). From                                            TABLE 17-continued
 LN-transformed data, LS mean AUC was 14% higher for
 oxymorphone CR. Mean F (0.87) calculated from                                                  Mean Plasma Concentration vs. Time (ng/ml)
 AUCo.2a also indicted similar extent of availability between                                           6-Hydroxyoxymorphone
 the treatments. Mean T. was 5.2 hours for the tablet com
 pared to 1.3 hour for the oral solution. Half-value duration                                     Treatment     Treatment       Treatment      Treatment
 was significantly longer for the controlled release formula                        Time (hr)         3A            3B             3C               3D
 tion (means, 14 hours versus 3.9 hours).
    The extent of oxymorphone availability from oxymor                     10
                                                                                        1           1.0233         O4830         1.1072            O.808O
 phone controlled release 20 mg tablets was similar under fed                           1.25                                     1.OO69            O.7266
 and fasted conditions since there was less than a 20% differ                           1.5         1.1062         O.7456        O.8494            O.7OO1
 ence in LS mean AUCo. and AUCo.                      values for each                   1.75                                     0.7511            O.6472
 treatment, based on LN-transformed data. T was unaf                                    2           1.0351         O.7898        O.6SS4            0.5758
 fected by food; however, LS mean C was increased 58% in                   15           3           O.9143         O.7619        O.61.96           O.S319
 the presence of the high fat meal. Both rate and extent of                             4           O.8522         0.76O7        O4822             OSO13
 oxymorphone absorption from the oxymorphone oral solu                                  5           O8848          O.8548        0.3875            O4448
 tion were affected by food since LS mean C and AUC                                     6           O.7101         O.7OO6        O.3160            O.3451
 values were increased approximately 50 and 30%, respec                                 8           O.S421         O.S681        0.2525            O.2616
 tively. T was unaffected by food. Under both fed and fasted                           10           O.4770         O.S262        O.2361            O.26OO
 conditions, oxymorphone controlled release tablets exhibited                          12           O4509          O4454         O.2329            O.2431
 similar extent of oxymorphone availability compared to oxy                            14           O4190          O4399         O.2411            O.2113
 morphone oral solution since there was less than a 20% dif                            16           O.4321         O4230         O.238S            O.2O86
 ference in LS mean AUCo., and AUCo. values for each
 treatment.                                                                            2O           O.3956         O4240         O.2234            O.1984
                                                                           25
   Bioavailability of 6-hydroxyoxymorphone following oxy                               24           O4526          O4482         O.2210            O.213S
     morphone controlled release 20 mg tablets was also                                30           O.4499         O.4708
      similar under fed and fasted conditions since there was                          36           0.3587         O.3697        O.1834            O.1672
      less than a 20% difference in LS mean C,                and AUC                  48           O.3023         O.3279
      values for each treatment. T.            was later for the fed
      condition. The presence of food did not affect the extent
                                                                                                       TABLE 1.8
                                                                          Pharmacokinetic Parameters of Plasma 6-Hydroxymorphone for Study 3
                                                                                 Treatment 3A       Treatment 3B         Treatment 3C       Treatment 3D

                                                                                Mean       SD      Mean       SD      Mean        SD        Mean         SD

                                                                C    ex          1.2687 O.S792 1.1559 O.4848 1.5139 O.7616 0.974.8 O.S160
                                                                Tmax             3.61    7.17   S.20   9.S2   O.88O  O.738  1.30    1.04
                                                                AUC             22.47   10.16  22O1   10.77  10.52   4.117  9.550   4.281
                                                                AUC(air)        38.39   23.02  42.37  31.57  2O.SO   7.988 23.84   11.37
                                                                T 2ei           39.1    36.9   39.8   32.6   29.3   12.0   44.0    3S.OO



      of availability from oxymorphone oral solution since LS              45       Study 4 Controlled Release 20 mg vs. Immediate
      mean AUC values were less than 20% different. How                          Release 10 mg
      ever, C was decreased 35% in the presence of food.                            A study was conducted to compare the bioavailability and
      T, was unaffected by food. Under both fed and fasted                       pharmacokinetics of controlled release and immediate
      conditions, oxymorphone controlled release tablets                         release oxymorphone tablets under single-dose and multiple
      exhibited similar extent availability compared to oxy                50    dose (steady state) conditions. For the controlled release
      morphone oral solution since there was less than a 20%                     study, healthy Volunteers received a single dose of a 20 mg
      difference in LS mean AUC values for each treatment.                       controlled release oxymorphone table on the morning of Day
   The mean 6-OH oxymorphone plasma concentration Ver                            1. Beginning on the morning of Day 3, the Volunteers were
 sus time curves for Treatments 3A, 3B, 3C, and 3D are pre                       administered a 20 mg controlled release oxymorphone tablet
 sented in FIG.8. The data is contained in Table 17.                       55    every 12 hours through the morning dose of Day 9. For the
                                                                                 immediate release study, healthy Volunteers received a single
                              TABLE 17                                           10 mg dose of an immediate release oxymorphone tablet on
                                                                                 the morning of Day 1. On the morning of Day 3, additional 10
                Mean Plasma Concentration vs. Time (ng/ml)
                         6-Hydroxyoxymorphone
                                                                                 mg immediate release tablets were administered every six
                                                                           60    hours through the first two doses on Day 9.
                  Treatment     Treatment     Treatment      Treatment              FIG. 9 shows the average plasma concentrations of oxy
    Time (hr)         3A           3B            3C             3D               morphone and 6-hydroxyoxymorphone for all Subjects after a
      O             O.OO69        O.O12S       O.O741         OOOOO
                                                                                 single dose either controlled release (CR) 20 mg or immedi
      O.25                                     0.7258         O4918              ate release (IR) 10 mg oxymorphone. The data in the figure
      O.S           O.S.08O       O.1879       1.2933         0.5972       65    (as with the other relative experimental data herein) is nor
      0.75                                     1.3217         O.7877             malized to a 20 mg dose. The immediate release tablet shows
                                                                                 a classical curve, with a high, relatively narrow peak followed
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 27 of 30 PageID #:31480


                                                                           US 8,309,122 B2
                            21                                                                                                   22
 by an exponential drop in plasma concentration. The con                                                               TABLE 20-continued
 trolled release oxymorphone tablets show a lower peak with
 extended moderate levels of oxymorphone and 6-hydroxy                                                   Summary of Mean Plasma Concentration (ng/ml
 oxymorphone. Table 19 shows the levels of oxymorphone                                                                  Oxymorphone          6-Hydroxyoxymorphone
 and 6-hydroxy oxymorphone from FIG. 9 in tabular form.                                5
                                                                                                                Controlled      Immediate    Controlled     Immediate
                                        TABLE 19                                                                 Release         Release      Release        Release
                                                                                              Day       Hour      20 mg              10 mg     20 mg          10 mg
                           Mean Plasma Concentration (ng/ml                                              6.50                        1.88                     1.06
                                                                                       10                7.OO                        2.12                     1.2O
                           Oxymorphone             6-Hydroxyoxymorphone                                  7.50                        2.24                     1.15
                                                                                                         8.OO      1.32              2.01      0.97           1.03
                  Controlled          Immediate        Controlled        Immediate
                                                                                                         9.OO                        1.52                     O.90
                   Release             Release          Release           Release
                                                                                                        1O.O       1.32              1.24      O.85           O.84
        Hour         20 mg             10 mg             20 mg            10 mg                         11.0                         1.11                     O.74
         O.OO          O.OO             O.OO             O.OO              O.OO        15               12.0       1.18              O.96      0.79           O.70
         O.25          O.22             1.08             O.14              0.73
         O.SO          O.S9             1.69             O.45              122
         1.00          0.77             1.19             O.S3              0.79
         1...SO        O.84             O.91             O.S3              0.57                                              TABLE 21
         2.00          O.87             0.75             O.60              O.47
         3.00          O.83             O.S2             0.55              O.34                             Mean Single-Dose Pharmacokinetic Results
         4.OO          0.73             0.37             O.S3              0.27
         S.OO          O.94             O.36             O46               O.23                                         Controlled                    Immediate
         6.OO          O.81             O.28             O41               O.18                                    Release 20 mg                  Release 10 mg
         8.00          0.73             O.20             0.37              O.14
        1O.O           O.60             O.19             O.35              O.15                                 oxy-             6-OH-       Oxymor-         6-OH
        12.O           0.67             O.25             O.32              O.13
                                                                                       25
                                                                                                            morphone         oxymorphone     phone        oxymorphone
        16.O           O.39             O16              O.29              O.13
        24.O           O.23             O.O7             O.29              O.13             AUC                 1474             11.54         7.10           S.66
        3O.O           O.12             O.O1             O.17              O.04             AUC(a.in)           15.33            16.40         7.73           8.45
        36.0           O.OS             O.OO             O.11              O.OO             C(ng/ml)             1.12             O.68         1.98           140
        48.0           O.OO             O.OO             O.O7              O.O1             Tahr)                S.OO             2.00         OSO            OSO
                                                                                            T/3 (hr)             9.25            26.09        10.29          29.48
                                                                                       30
    FIG. 10 shows the average plasma concentrations of oxy
 morphone and 6-hydroxyoxymorphone for all subjects in the                                    Parent 6-OH oxymorphone AUC values were lower
 steady state test, for doses of controlled release 20 mg tablets                           than the parent compound after administration of either dos
 and immediate release 10 mg tablets of oxymorphone. The                                    age form, but the AUC values are slightly higher due to
 figure shows the plasma concentrations after the final con                            35   the longer half-life for the metabolite. This relationship was
 trolled release tablet is given on Day 9, and the final imme                               similar for both the immediate-release (IR) and controlled
 diate release tablet is given 12 hours thereafter. The steady                              release (CR) dosage forms. As represented by the average
 state administration of the controlled release tablets clearly                             plasma, concentration graph, the CR dosage form has a sig
 shows a steady moderate level of oxymorphone ranging from                                  nificantly longer time to peak oxymorphone concentration
 just over 1 ng/ml to almost 1.75 ng/ml over the course of a                           40   and a lower peak oxymorphone concentration. The 6-OH
 twelve hour period, where the immediate release tablet shows                               oxymorphone peak occurred sooner than the parent peak
 wide variations in blood plasma concentration. Table 20                                    following the CR dosage form, and simultaneously with the
 shows the levels of oxymorphone and 6-hydroxyoxymor                                        parent peak following the IR dosage form.
 phone from FIG. 10 in tabular form.                                                           It is important to note that while the present invention is
                                                                                       45   described and exemplified, using 20 mg tablets, the invention
                                        TABLE 20                                            may also be used with other strengths of tablets. In each
                                                                                            strength, it is important to note how a 20 mg tablet of the same
                   Summary of Mean Plasma Concentration (ng/ml                              composition (except for the change in strength) would act.
                                 Oxymorphone                6-Hydroxyoxymorphone            The blood plasma levels and pain intensity information are
                                                                                       50   provided for 20 mg tablets, however the present invention is
                           Controlled
                            Release
                                           Immediate
                                            Release
                                                           Controlled
                                                            Release
                                                                           Immediate
                                                                            Release
                                                                                            also intended to encompass 5 to 80 mg controlled release
   Day            Hour        20 mg            10 mg         20 mg           10 mg          tablets. For this reason, the blood plasma level of oxymor
                                                                                            phone or 6-hydroxyoxymorphone in nanograms per milliliter
    4             O.OO         1.10            0.75             O.89         0.72           of blood, per mg oxymorphone (ng/mg ml) administered is
    5             O.OO         1.12            O.84             1.15         O.88
    6             O.OO         1.2O            O.92             1.15         O.87
                                                                                       55   measured. Thus at 0.02 ng/mg ml, a 5 mg tablet should pro
    7             O.OO         1.19            O.91             1.27         1.OO           duce a minimum blood plasma concentration of 0.1 ng/ml. A
    8             O.OO         1.19            O.86             1.29         O.98           stronger tablet will produce a higher blood plasma concen
    9             O.OO         1.03            1.07             1.09         1.OS           tration of active molecule, generally proportionally. Upon
                  O.25                         2.64                          1.70           administration of a higher dose tablet, for example 80 mg. the
                  OSO                          3.12             1...SO       2.09
                  1.OO                         2.47             1.70         1.68
                                                                                       60   blood plasma level of oxymorphone and 6-OH oxymorphone
                  1...SO                       2.05             1.63         1.55           may more than quadruple compared to a 20 mg dose,
                  2.OO                         1.78             1.64         1.30           although conventional treatment of low bioavailability sub
                  3.00                         1.27             1.47         1.11
                  4.OO                         O.98             1.39         O.98
                                                                                            stances would lead away from this conclusion. If this is the
                  S.OO                         1.01             1.21         O.89           case, it may be because the body can only process a limited
                  6.OO                         O.90             1.06         O.84      65   amount oxymorphone at one time. Once the bolus is pro
                  6.25                         1.17                          O.88           cessed, the blood level of oxymorphone returns to a propor
                                                                                            tional level.
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 28 of 30 PageID #:31481


                                                       US 8,309,122 B2
                               23                                                                        24
    It is the knowledge that controlled release oxymorphone              received at least one treatment. Only subjects who completed
 tablets are possible to produce and effective to use, which is          all 4 treatments were included in the Summary statistics and
 most important, made possible with the high bioavailability             statistical analysis.
 of oxymorphone in a controlled release tablet. This also holds             Blood samples (7 ml) were collected during each study
 true for continuous periodic administration of controlled               period at the 0 hour (predose), and at 0.25, 0.5,0.75, 1.0, 1.5,
 release formulations. The intent of a controlled release opioid         2, 3, 4, 5, 6, 8, 10, 12, 24, 36, 48, 60, and 72 hours post-dose
 formulation is the long-term management of pain. Therefore,             (19 samples) for subjects randomized to all Treatments.
 the performance of a composition when administered peri                    The mean oxymorphone plasma concentration versus time
 odically (one to three times per day) over several days is              is presented in Table 22. The arithmetic means of the plasma
 important. In such a regime, the patient reaches a “steady         10   oxymorphone pharmacokinetic parameters and the statistics
 state' where continued administration will produce the same             for all Treatments are summarized in Table 23.
 results, when measured by duration of pain relief and blood
 plasma levels of pharmaceutical. Such a test is referred to as                                             TABLE 22
 a 'steady state' test and may require periodic administration
 over an extended time period ranging from several days to a        15                      Mean Plasma Concentration vs. Time (ng ml
 week or more. Of course, since a patient reaches steady state                                Treatment       Treatment     Treatment       Treatment
 in Such a test, continuing the test for a longer time period                Time (hr)            SA               5B             5C           5D
 should not affect the results. Further, when testing blood                        O              O.OO             O.OO       O.OO            O.OO
 plasma levels in Such a test, if the time period for testing                      O.25           O.47             O.22       3.34            1.79
 exceeds the interval between doses, it is important the regi                      O.SO           1.68             0.97       7.28            6.59
 men be stopped after the test is begun so that observations of                    0.75           1.92             1.90       6.60            9.49
 change in blood level and pain relief may be made without a                       1              2.09             2.61       6.03            9.91
                                                                                   1.5            2.18             3.48       4.67            8.76
 further dose affecting these parameters.                                          2              2.18             3.65       3.68            7.29
    Study 5 Controlled Release 40 mg vs. Immediate                                 3              2.00             2.86       2.34            4.93
 Release 4.times. 10 mg under Fed and Fasting Conditions            25             4
                                                                                   5
                                                                                                  1.78
                                                                                                  1.86
                                                                                                                   2.45
                                                                                                                   2.37
                                                                                                                              1.65
                                                                                                                              148
                                                                                                                                              3.11
                                                                                                                                              2.19
    The objectives of this study were to assess the relative                       6              1.67             2.02       1.28            1.71
 bioavailability of oxymorphone from oxymorphone con                               8              1.25             1.46       O.92            1.28
 trolled release (40 mg) compared to oxymorphone immediate                        10              1.11             1.17       O.78            1.09
 release (4..times. 10 mg) under both fasted and fed conditions,                  12
                                                                                  24
                                                                                                  1.34
                                                                                                  0.55
                                                                                                                   1.21
                                                                                                                   O.47
                                                                                                                              1.04
                                                                                                                              O4O
                                                                                                                                              1.24
                                                                                                                                              0.44
 and to determine the effect of food on the bioavailability of      30
                                                                                  36              O.21             O.20       O16             O.18
 oxymorphone from the controlled release formulation, oxy                         48              O.O6             O.OS       O.04            O.OS
 morphone CR, and from the immediate release formulation,                         60              O.O3             O.O1       O.O1            O.O1
 oxymorphone IR.                                                                  72              O.OO             O.OO       O.OO            O.OO
    This study had a single-center, open-label, analytically
 blinded, randomized, four-way crossover design. Subjects           35
 randomized to Treatment 5A and Treatment 5C, as described                                                  TABLE 23
 below, were in a fasted state following a 10-hour overnight
 fast. Subjects randomized to Treatment 5B and Treatment 5D,                      Pharmacokinetic Parameters of Plasma Oxymorphone for Study 5
 as described below, were in the fed state, having had a high fat                          Treatment        Treatment      Treatment        Treatment
 meal, completed ten minutes prior to dosing. There was a           40
                                                                                              SA               5B             5C               5D
 14-day washout interval between the four dose administra
 tions. The Subjects were confined to the clinic during each                              Mean    SD       Mean      SD   Mean     SD      Mean       SD
 study period. Subject assigned to receive Treatment 5A and            Cmax                2.79 0.84        4.25     1.21 9.07 4.09        12.09      S.42
 Treatment 5B were discharged from the clinic on Day 3                 Tmax                2.26 2.52        1.96     1.06 O.69 O.43         1.19      O.62
 following the 48-hour procedures, and Subjects assigned to         45 AUC                35.70 10.58      38.20    11.04 36.OO 12.52      S1.3S     2020
 receive Treatment 5C and Treatment 5D were discharged                   AUC              40.62 11.38 41.17 10.46 39.04 12.44 54.10 20.26
 from the clinic on Day 2 following the 36-hour procedures.              T1/2el           12.17   7.57     10.46     S.45 11.6S    6.18     9.58      3.63
 On Day 1 of each study period the subjects received one of
 four treatments:                                                           The relative bioavailability calculations are summarized in
    Treatments 5A and 5B: Oxymorphone controlled release            50   Tables 24 and 25.
 40 mg tablets from Table 2. Subjects randomized to Treat
 ment 5A received a single oral dose of one 40 mg oxymor                                                    TABLE 24
 phone controlled release tablet taken with 240 ml of water
 after a 10-hour fasting period. Subjects randomized to Treat                        Relative Bioavailability Determination Based on AUC., a
 ment 5B received a single oral dose of one 40 mg oxymor            55
                                                                                          F. (5D vs. 5C)                  F. (5B vs. 5A)
 phone controlled release tablet taken with 240 ml of water 10
 minutes after a standardized high fat meal.                                                  1.3775                          1.O220
    Treatments 5C and 5D: Immediate release tablet (IR)
 4.times. 10 mg Oxymorphone. Subjects randomized to Treat
 ment 5C received a single oral dose of 4...times. 10 mg oxy        60
                                                                                                            TABLE 25
 morphone IR tablet taken with 240 ml of water after a 10-hour
 fasting period. Subjects randomized to Treatment 5D                                 Relative bioavailability Determination Based on AUC, 24.
 received a single oral dose of 4..times. 10 mg oxymorphone IR
 tablet taken with 240 ml of water 10 minutes after a standard                            F. (5D vs. 5C)                  F. (5B vs. 5A)
 ized high-fat meal.                                                65                        14681                           1.0989
   A total of 28 male subjects were enrolled in the study, and
 25 subjects completed the study. A total of 28 subjects
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 29 of 30 PageID #:31482


                                                                     US 8,309,122 B2
                              25                                                                                        26
   The mean 6-OH oxymorphone plasma concentration Ver                                        4. The pharmaceutical composition of claim 1 wherein the
 sus time is presented in Table 26.                                                        controlled release delivery system comprises a hydrophilic
                                                                                           material that forms a gel upon exposure to gastrointestinal
                                     TABLE 26                                              fluid.
                                                                                             5. The pharmaceutical composition of claim 1 wherein the
                   Mean Plasma Concentration vs. Time (ng/ml)                              controlled release delivery system comprises a het
                            6-Hydroxyoxymorphone
                                                                                           eropolysaccharide and an agent capable of cross-linking the
                      Treatment        Treatment     Treatment      Treatment              heteropolysaccharide in presence of gastrointestinal fluid.
     Time (hr)               SA            5B             5C           SD                     6. The pharmaceutical composition of claim 5 wherein the
           O                O.OO           O.OO           O.OO         O.OO
                                                                                      10   heteropolysaccharide and the agent capable of cross-linking
           O.25             0.27           O.OS           2.36         O.SO                the heteropolysaccharide are present in a weight ratio of
           O.SO             1.32           O.31           5.35         1.98                about 1:3 to about 3:1.
           0.75             1.37           O.S9           4.53         2.97                   7. The pharmaceutical composition of claim 5 wherein the
           1                1.44           O.82           3.81         2.87
           1.5              1.46           1.09           2.93         2.58                heteropolysaccharide comprises Xanthan gum or deacylated
           2                1.46           1.28           2.37         2.29           15   Xanthan gum.
           3                1.39           1.14           1.69         1.72                   8. The pharmaceutical composition of claim 5 wherein the
           4
           5
                            1.25
                            1.02
                                           1.14
                                           1.00
                                                          1.33
                                                          1.14
                                                                       1.26
                                                                       1.01
                                                                                           agent capable of cross-linking the heteropolysaccharide com
           6                O.93           O.86           O.94         O.86                prises a homopolysaccharide gum.
           8                O.69           0.72           0.73         0.77                   9. The pharmaceutical composition of claim 8 wherein the
          10                O.68           0.67           O.66         0.75                homopolysaccharide gum comprises locust bean gum.
          12
          24
                            O.74
                            0.55
                                           O.66
                                           O.S2
                                                          O.70
                                                          O.S4
                                                                       0.77
                                                                       O.61
                                                                                              10. The pharmaceutical composition of claim 1 wherein
          36                O.23           O.30           O.28         0.27                the controlled release delivery system further comprises a
          48                O.18           O.20           O.2O         O.19                hydrophobic polymer.
          60                O.09           O.10           O.09         O.09                   11. The pharmaceutical composition of claim 10 wherein
          72                O.O6           O.O6           O.04         O.OS           25   the hydrophobic polymer comprises an alkylcellulose.
                                                                                              12. The pharmaceutical composition of claim 8 further
                                                                                           comprising a cationic cross-linking agent.
                                     TABLE 27                                                 13. The pharmaceutical composition of claim 12 wherein
                                                                                           the cationic cross-linking agent is selected from calcium Sul
                          Pharmacokinetic Parameters of Plasma
                           6-HydroxyOXVInorphone for Study 5
                                                                                      30   fate, Sodium chloride, potassium Sulfate, sodium carbonate,
                                                                                           lithium chloride, tripotassium phosphate, sodium borate,
                   Treatment         Treatment      Treatment       Treatment              potassium bromide, potassium fluoride, sodium bicarbonate,
                      SA                5B             5C              SD                  calcium chloride, magnesium chloride, Sodium citrate,
                  Mean      SD     Mean      SD    Mean     SD     Mean       SD
                                                                                           Sodium acetate, calcium lactate, magnesium Sulfate, sodium
                                                                                      35   fluoride, and combinations thereof.
 Cmax              1.88 O.69        1.59     O.63 6.41 3.61         3.79       1.49           14. The pharmaceutical composition of claim 13 wherein
 Tmax              148 118          2.73     1.27 O.73 O.47         1.18       O.74        the cationic cross-linking agent is present in an amount of
 AUC              28.22 10.81      26.9S    1139 33.7S 10.29       32.63      13.32        about 0.5% to about 16%, by weight of the composition.
 AUC              33.15 11.25 32.98 10.68 37.63 17.01 36.54 13.79                             15. The pharmaceutical composition of claim 5 wherein
 T1/2el           17.08     7.45   21.92     8.41 16.01     6.68   16.21      7.42
                                                                                      40   the weight ratio of heteropolysaccharide to oxymorphone or
                                                                                           pharmaceutically acceptable salt thereof is about 10:1 to
   The above description incorporates preferred embodi                                     about 1:10.
 ments and examples as a means of describing and enabling                                     16. The pharmaceutical composition of claim 1 wherein
 the invention to be practiced by one of skill in the art. It is                           oxymorphone or pharmaceutically acceptable salt thereof is
 imagined that changes can be made without departing from                             45   present in an amount of about 5 mg to about 80 mg.
 the spirit and scope of the invention described herein and                                   17. The pharmaceutical composition of claim 5 wherein
 defined in the appended claims.                                                           the controlled release delivery system comprises about 10%
                                                                                           to about 99% of a gelling agent comprising a heteropolysac
    We claim:                                                                              charide gum and a homopolysaccharide gum, about 1% to
    1. An analgesically effective controlled release pharma                           50   about 20% of a cationic crosslinking agent, and about 0% to
 ceutical composition with a twelve hour dosing interval in the                            about 89% of other ingredients which qualify as an inert
 form of a tablet, comprising oxymorphone or a pharmaceu                                   pharmaceutical diluent, by total weight of the controlled
 tically acceptable salt thereof as the Sole active ingredient in                          release delivery system.
 the tablet, and a controlled release delivery system compris                                 18. A method of treating pain in a subject in need thereof,
 ing at least one pharmaceutical excipient, wherein upon                              55   the method comprising administering to the Subject the phar
 placement of the composition in an in vitro dissolution test                              maceutical composition of claim 1 comprising about 5 mg to
 comprising USP Paddle Method at 50 rpm in 500 ml media                                    about 80 mg of oxymorphone orpharmaceutically acceptable
 having a pH of 1.2 to 6.8 at 37° C., about 15% to about 50%,                              salt thereof.
 by weight, of the oxymorphone or salt thereof is released                                    19. An analgesically effective controlled release pharma
 from the tablet at about 1 hour in the test.                                         60   ceutical composition with a twelve hour dosing interval in the
   2. The pharmaceutical composition of claim 1 wherein                                    form of a tablet, comprising oxymorphone or pharmaceuti
 about 45% to about 80%, by weight, of the oxymorphone or                                  cally acceptable salt thereofas the sole active ingredient in the
 salt thereof is released from the tablet at about 4 hours in the                          tablet and a controlled release delivery system comprising a
 teSt.                                                                                     hydrophilic material that forms a gel upon exposure to gas
    3. The pharmaceutical composition of claim 1 wherein at                           65   trointestinal fluid, wherein upon placement of the composi
 least about 80%, by weight, of the oxymorphone or salt                                    tion in an in vitro dissolution test comprising USP Paddle
 thereof is released from the tablet at about 10 hours in the test.                        Method at 50 rpm in 500 ml media having a pH of 1.2 to 6.8
Case: 1:14-cv-10150 Document #: 581-45 Filed: 04/29/20 Page 30 of 30 PageID #:31483


                                                        US 8,309,122 B2
                                27                                                                  28
 at 37° C., about 15% to about 50%, by weight, of the oxy                  20. The method of claim 18 wherein upon oral administra
 morphone or salt thereof is released from the composition at            tion of the composition the oxymorphone AUC          is no
 about 1 hour in the test, about 45% to about 80%, by weight,            more than 20% higher when the composition is administered
 of the oxymorphone or salt thereof is released from the com             to the Subject under fed as compared to fasted conditions.
 position at about 4 hours in the test, and at least about 80%, by   5
 weight, of the oxymorphone or salt thereof is released from
 the composition at about 10 hours in the test.
